             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 1 of 48



 1   Richard B. Jennings PRO SE
 2   5077 Parkhurst Dr
 3
     Santa Rosa CA 95409                                            DEC lf2020
     415-305-9041
                                                                  SUSAN Y. SOONG
 4   Richard.Jennings@yahoo.com                               CLERK, U.S. DISTRICT
                                                             NORTH DISTRICT OF CALICOURT
                                                                                    FORNIA
 5                        UNITED STATES DISTRICT COURT
 6
                  NORTHERN DISTRICT COURT OF CALIFORNIA
 7

 8                            SAN FRANCISCO DIVISION
 9                                                                                !2J,
                                 eve
     RICHARD B. JENNINGS,                     Case No.:
10

11
                 Plaintiff,
                                                                                   SC
12   V.                                       PRIVACY INVASION
13                                            UTILIZING
     DEPARTMENT OF JUSTICE                    TARGETED HARRASSMENT
14
     UNITED STATES OF AMERICA,
15
                 Defendant
16

17

18   Notice is hereby given that Richard B. Jennings, Plaintiff, Pro Se v.
19   Department of Justice United States of America, Defendant, as name
20   above, submits this request for Injunction, through Complaint and Praye
21   to the Northern District Court, San Francisco California. [Civ LR. 3-2(d),
22   3-9(a)] The District courts shall have original jurisdiction of all civil action
23   arising under the Constitution, laws or treaties of the United States.
24
     [28USC§1331] The Defendant, Department of Justice United States of
25

26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 1
             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 2 of 48




 2

 3

 4
     America, hereafter referred to as DOJ USA, will be notified and serve
 5
     through the Northern District Court, San Francisco. [28USC§1391, 140
 6
     FRCP 65] This request for a preliminary and then permanent lnjunctio
 7
     is made on the 11th day of December 2020, pursuant to [Civ L.R. 65-2,
 8
     FRCP BA]. A request for Injunctive relief and judgment as mentioned i
 9
     hereby filed with the Northern District Court of California clerk. The Plainti
10
     Richard B Jennings lives in the Northern District of California and is bringin
11
     suit to a Federal agency for acts committed in an official capacity. Plaintiff
12

13
     Richard B. Jennings, hereafter referred to as just Plaintiff, would argue tha

14
     this request involves an exceptional case in which normal time requirement

15   hinder and normal procedure is made impracticable. [28USC§1657, FRC
16   65] The Plaintiff submits that the actions of DOJ USA have had significan
17   effects in California and therefore the Federal Courts have persona
18   jurisdiction over this case. The amount in controversy, over $75,000.00, stil
19   to be exactly determined, gives this court Subject Matter Jurisdiction. Th
20   Plaintiff requests any immunity for Defendant be waived.
21

22   The Plaintiff would welcome preliminary Injunctive relief pending ful
23
     consideration of this request for a permanent Injunction, to avoid irreparabl
24
     harm. Plaintiff requests provision as stated in [Civ L.R. 7-2(c)]. Good caus
25

26
27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 2
             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 3 of 48




 2

 3

 4
     is being demonstrated through the submission of police reports, letters
 5
     emails and telephone calls, submitted as {Exhibit A}. The Plaintiff has mad
 6
     numerous attempts to contact the Department of Justice both in his presen
 7
     state of residence, California, and in Washington DC. The Plaintiff has als
 8
     written, mailed, faxed, called and emailed various agencies, and governmen
 9
     officials. Copies of letters, and emails are submitted as {Exhibit B}. Th
10
     Plaintiff's present situation warrants an Injunction because of the negativ
11
     influence created by the inability of DOJ USA to end the intrusion into th
12

13
     private life of Richard B. Jennings. Plaintiff has had to report incidences o

14
     targeted harassment to the proper agencies and the news media. {Exhibi

15   C} The Plaintiff states that his family and friends are in jeopardy because o
16   the nature of harassment being put upon the Plaintiff.
11                                        II
18   The communication involved in the targeted harassment and
19   invasion can be thought of or heard as being in the "Middle". Threats
20   sometimes malicious in nature, and private information is communicated i
21   the "Middle". The Plaintiff Richard B. Jennings' right to privacy and to be fre
22   from targeted harassment, his Constitutional rights, are being grossl
23   violated. Without proper relief, serious or irreparable consequences wil
24
     result. The Plaintiff maintains that the right to privacy without harassment is
25

26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 3
              Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 4 of 48




 2

 3

 4
     a fundamental, natural and personal right protected under the Constitution
     of the United States. [Bill of Rights]. The Plaintiff requests a hearing and ju
     trial on the merits of this case. [28USC, 42 USC§1 983 FRCP 38(b), 65] A
 7
     Injunction and final judgment would provide the means for Richard B.
 8
     Jennings to be free from the Middle and help ensure that his family an
     friends not suffer any undue danger and or loss of reputation in the manne
10
     of the Plaintiff.
11
                                          111
12

13   The Plaintiff Richard B Jennings files under the (Federal Torts Claim Act),
14   waiving Defendant's immunity from intentional tort. Plaintiff establishes h
15   has exhausted all administrative remedies {EXHIBIT B} and has no recours
16   except to request immediate Injunctive relief, and requests Prayer b
17
     awarded him. The Plaintiff requests that this court:
18
        1 . Issue a Preliminary and then Permanent Injunction enJ0Irnng an
19
           restraining Department of Justice, United States of America, its officer ,
20
           managers, agents, employees, associates and all those in activ
21
           concert or participation with them from the continued and furthe
22
           invasion of privacy and targeted harassment of the Plaintiff Richard B.
23

24
           Jennings.

25
        2. Order DOJ USA to cease and desist the privacy invasion and targete

26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 4
             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 5 of 48




 2

 3

 4
           harassment of Plaintiff in all 50 states of the United States of America
 5
           and in other countries, including overseas.
 6
        3. Award damages and any other relief the Court may deem just an
 7
           proper.
 8
                                          IV

10   The Plaintiff maintains that his right of privacy includes his right to be le
11   alone, to be free from unwarranted publicity and to live without unwarrante
12   interference by the DOJ USA. Interference into the Plaintiff's life has ha
13   consequences; Richard B. Jennings was employed by the US Governmen
14   Department of Defense serving in the United States Air Force in Arizona i
15
     1995 under President Clinton when the privacy invasion and targete
16
     harassment first occurred. This deliberate and wrongful act, believed by th
17
     Plaintiff as sanctioned by the DOJ USA, caused his discharge from the U.S.
18
     Air Force, leading to his filing for bankruptcy in 2001, and made hi
19
     homeless several times. The Plaintiff suffered and was involuntarily admitte
20
     into mental institutions, evicted from home, and incarcerated 2 times in 200
21
     The Plaintiff eventually brought suit on October 02 2006 case no. 06-0615
22
     On doing so, the Federal Bureau of Investigations would admit n
23
     wrongdoing by the government, and the Plaintiff then appealed to the Nint
24
     Circuit Appellant Court, case no. 06-16916 and finally appealed to the
25

26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 5
             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 6 of 48




 2

 3

 4

 5   Supreme Court of the United States of America on November 15 2006.

 6   Certiorari 06-7879 was denied on Jan 06 2007. The Ninth Circuit court o
 7   Appeals case no. 06-16916 filed on October 16 2006 was not dismisse
 8
     until August 21 2007. The privacy invasion and targeted harassmen
 9 continued however, so Plaintiff Richard B Jennings challenged the Court
10
     again, but suits were dismissed. The Plaintiff Richard B. Jennings' reputatio
11
     was destroyed. From 2010 thru 2020 the Plaintiff Richard B Jenning
12
     experienced sporadic targeted harassment. In August of 2020 the Plainti
13
     was again experiencing full outright targeted harassment and privac
14
     invasion. The Plaintiff has always maintained that he was in the Middle of a
15
     FBI investigation which was investigating illegal activities and harassmen
16
     sanctioned by the Department of Justice United States of America.
17

18                                        V
19   The Plaintiff contends that the Defendant, DOJ USA had every opportunit
20   to take control of the Plaintiff's situation and thereby end the Plaintiff'
21   targeted harassment and privacy invasion. The Plaintiff has exhauste
22   all administrative options trying to get the Defendant DOJ USA to notice an
23
     end their sanctioned harassment. The Plaintiff is in a dangerous position a
24
     the harassment posed by the DOJ USA and\or its officers, managers, agent ,
25

26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 6
             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 7 of 48




 2

 3

 4

 5
     employees and associates continues at present. The danger has occurred

 6   still can and does occur, at his home in Santa Rosa in Sonoma County
 7   Marin County, San Francisco County, Monterey County, Sacramento, Sant
 8   Barbara, San Diego and Los Angeles, and in California at large. It ha
 9   occurred in Reno Nevada, Salt Lake City Utah, Phoenix Arizona
10   Washington DC, and New York city and other cities not mentioned. Also i
11
     has occurred in the countries of Canada, England, Germany, Spai
12
     Switzerland and other European countries not mentioned. The Plaintiff wa
13
     fleeing the U. S. and was seeking shelter in other countries. These action
14
     go way beyond the reasonable expectation of privacy which the Plainti
15
     needs as a citizen of the United States. The DOJ USA ignored their duty t
16
     act, and Plaintiff left the country to no avail.
17
                                           VI
18

19   The Plaintiff maintains he is enduring a credible threat of violence and
20   willful course of misconduct is directed at him that seriously alarms, annoy
21   and harasses him. The Defendant DOJ USA is the responsible agency fo
22   having him under surveillance and monitored and makes it difficult for hi
23   to get fair treatment from people and receive good services needed by th
24 Plaintiff. People are incited and told about his whereabouts, as heard in the
25

26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 7
             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 8 of 48




 2

 3

 4

 5
     "Middle". This can occur while at his mother's house in Sonoma, while o

 6   public transportation, when visiting stores, hotels, libraries or simply visitin
 7   a place as a tourist. People then have the Plaintiff Richard B. Jennings at a
 8   unfair advantage through foreknowledge of his doings and whereabouts. Th
 9   DOJ USA is the responsible organization to make sure this does not happe
10   and should not be allowed to omit it from their responsibilities. The Plainti
11   states that his privacy is invaded by unreasonable intrusion an
12   unreasonable publicity is given to his private life through use of the "Middle'
13   with specific intent to exploit. The Plaintiff would state this is intentional an
14
     is objectionable to a reasonable person and has caused him much anguis
15
     and suffering, the basis for this claim, through the (Restatement of Torts)
16
     The Plaintiff would report these intrusions to the Federal Bureau o
17
     Investigations and Department of Justice without success.                    Th
18
     legitimacy offered behind this conduct, caused by the DOJ USA's lack o
19
     responsibility and care is unfounded and unheard of and continues t
20
     threaten his peace and the peace around him.
21

22
                                          V II

23   The Plaintiff is a person and private citizen of the State of California livin
24   in the United States of America. The Defendant is the Department o
25   Justice United States of America, under and by virtue of the Constitutio
26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 8
             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 9 of 48




 2

 3

 4

 5
     of the United States. [28USC§501] The Federal Constitution provides

 6   realm of personal liberty, a zone of privacy, which the government ma
 7   not enter and results in a right of personal privacy. (America
 8   Jurisprudence, Constitutional Law) This concept of ordered liberty, the
 9   right to privacy, (Griswold v Connecticut, 1965) is not honored and thi
10   continued threat is the Plaintiff's basis for the Complaint and shows goo
11
     cause in asking for a permanent Injunction and Prayer in the Norther
12
     District Federal Court. [FRCP 8] The Plaintiff requests a preliminary an
13
     permanent Injunction and Prayer against             the   DOJ   USA     for   th
14
     violation of his Constitutional right of privacy by virtue of Amendment
15
     1, 4, 5, 9 and 14 within the penumbras of various provisions of the Bill o
16
     Rights, which protects citizens from governmental           transgressions     o
17
     certain fundamental rights.
18

19
                                          VIII

20   The United States Northern District court of California has jurisdiction in this
21   Federal matter. [28USC§1391, §1402] The fore mentioned acts of the
22   Defendant DOJ USA, its officers, managers, agents, employees and
23   associates are despicable conduct within the meaning of the laws of the
24   United States of America and are done with deliberate disregard for the
25   rights of the Plaintiff, for the purpose of exploiting the Plaintiff and for the
26

27

28
     PRNACY INVASION UTILIZINGTARGETED HARRASSMENT - 9
            Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 10 of 48




 2

 3

 4
     purpose of increasing the Defendant's personal gains and profits at the
 5
     Plaintiff's expense.
 6
                                          VIII
 7
     Acts constituting invasion of privacy must be highly offensive to a
     reasonable person. The Court recognizes if conduct is to be deemed
 9
     outrageous, so extreme in degree as to go beyond all possible bounds
10
     of decency, it is to be regarded as atrocious and utterly intolerable in a
11

12
     civilized community. The public interest is being ignored, abused and

13
     damaged by not honoring the common good, and Plaintiff mentions

14   public safety is at risk. The Plaintiff cites the (Ethics in Government Act
15   of 1978) in response to the lack of responsibility and concern. The
16 Plaintiff submits that the general conduct of the DOJ USA causes
17   wrongful acts to be carried out in a cruel and unusual manner and that
18   any reasonable person would see and decide the same way. (American
19   Jurisprudence, Privacy)
20   The Defendant DOJ USA's course of conduct has been directed
21   specifically   against   the   Plaintiff    and   is   knowing,   willful,   not
22
     Constitutionally protected and without legitimate purpose.
23
                                          Prayer
24
     The Plaintiff Richard B. Jennings requests judgment against the
25

26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 10
            Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 11 of 48




 2

 3

 4
     Defendant as follows:
 5
              1. General damages according to proof to be determined at
 6

 7
                 trial.

 8            2. Punitive and exemplary damages awarded in an amount to

 9               be determined at trial. The Defendant's conduct shows bad
10               faith and a willful and wanton disregard for the life and liberty
11               of the Plaintiff.
12            3. All other relief that the Court deems equitable under the
13               circumstances.
14

15

16                                        Conclusion
17
      The Plaintiff states that a speedy decision, relief            and     final
18
      judgment would be in his best interest and mentions also it is in the
19
      public's best interest, so as to resume a normal way of life. The
20

21
      Plaintiff also submits there is a public policy interest in protecting the

22    reputations of citizens. (American Jurisprudence, Privacy) An action for
23    invasion of privacy is a right, privilege covered by [42 USC§1983,
24    FRCP 65]. The (Privacy Act of 1974) which outlines fair information
25    practices, states the privacy of an individual is directly affected by the
26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 11
            Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 12 of 48




 2

 3
      collection, maintenance, use and dissemination of personal information
 4

 5
      by federal agencies. (The Freedom of Information Act) was created for

 6    the purpose of allowing public access to official information
 7    unnecessarily shielded from public view. The Defendant DOJ USA
 8    knew that Plaintiffs information as collected by the Federal government
 9    was not discoverable or was subject to privilege, and then proceeded
10
      to obtain private information and disseminate the Plaintiffs private
11
      information in the "Middle", regardless of consequences to the Plaintiff.
12
      The Plaintiff requests a preliminary and             permanent Injunction,
13
     enjoining    the Defendant and its officers,           agents,   employees,
14
      associates and all those persons in active concert or participation
15

16
      to cease and desist harassment of the Plaintiff and asks the Court to

17   consider the effect of denial of Injunctive relief on public policy and
18   public interests. The Plaintiff Richard B. Jennings needs to secure
19   employment and avoid another bankruptcy and maintain a place to live.·
20    The permanent Injunction will help cease the danger of recurrent
21   violation of the Plaintiffs rights. For the foregoing reasons, the Plaintiff
22
     Richard B. Jennings respectfully requests that this Court grant his
23
     request for preliminary Injunctive relief pending full consideration for a
24
     permanent Injunction, pursuant to [FRCP 65] and grant other relief
25
     through Prayer.
26

27

28
     PRIVACY INVASION UTILIZINGTARGETED HARRASSMENT - 12
         Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 13 of 48


� 20 z_oz.o
To Police Headquarters SF
I am attaching 2 documents to this email. I write this as a COMPLAINT against the Santa Rosa PD. I did
not think it a good idea to send this to the Santa Rosa PD because their complaint sheet does not allow
for an extended complaint, and I am not sure they can handle it. I am claiming Targeted Harassment by
the Santa Rosa PD. This means that I do not wish to speak to a police person but would rather talk if
needed and give information needed to a non-police person.
I am in the Middle and what I mean is the ability to communicate using the Middle. When the police use
the Middle it always results in me being harassed specifically and targeted to endure privacy invasions
and sometimes threats to my existence. I give the examples of "Poison" for instance and "I don't care",
"Prince of Piss", "Surprise", "Flush your Mama" to name a few.
I am asking for an injunction in Federal court because the targeted harassment by the police can happen
anywhere in the US and even overseas in other countries. Santa Rosa, "however", is where I reside.
I have already had correspondence with IOLERO, and may follow up with them. Please honor my desire
to have correspondence with non active police personnel.
Thank you for your time.
Richard Jennings
415-305-9041

Cc FBI
                      Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 14 of 48
                                                                        APPLICATION FOR �ORD INFORMATION
                            POLICE DEPARTMENT                                     Report No.:
                            965 SONOMA AVENUE                                     Reviewed/Accepted by
                           SANTA ROSA, CA 95404                                   Police Technician:
                                (707 ) 543-3600                                   Date:




                                                                                                       Daytime:
                                                                                                       Evening: __________
          City                                    State                Zip Code


    ------- -------- - -
                                 REPORT
                                  '     FEE 15 $2.00 I CALLS FOR SERVICE REPORT IS $1 0.00
                                     FEES MUST BE COLLECTED AT TIME OF REQUEST

Report Type: ( ) Accide')'             ) Crime      ( ) Ca , for Service Report ($10)              ( ) Other:
                            t
Date of lncident: From:b ( G          o'\.   To:                 �                     Time of Incident: From:     51 --"? - 1J 1_
                                                                                                                      l.U /t 1 , To:

Location of Incident: Ssz;;.,;:,(      h     q_   Sz..-, A .S'7"0 fc.JL.

Request for Calls for Service: (Exact address) ______________.;____________

Name of Person Involved (Driver, Passenger, Victim, Property Owner, etc.):

Last:
                 --
            4· 'i\,i."-.,·�C \'                               First:     r�<-..1,-\1¾:,.,)                        Date of Birth:   9 ( rl.· · /f... <;
I declare under the penalty of perjury that I am: ( i.,�dividual named ( ) The individual's Parent
( ) The individual's Attorney ( ) An Insurance Agent ( ) Other: _______ representing the party of interest in the
report requested.

If "Other", please indicate the reason you believe that you are entitled to this information: _____________



·-:;;;2L'-/ 7 z        cos-                                                        .   --J-A:�Q.C:,��:fL-.4,!i�,,,,L-----
    Today's Date                                                                                Signature o     equ hng Party

NOTE: YOUR REQUEST WILL BE PROCESSED WITHIN TEN (l�INESS DAYS A COPY OF THE REPORT
WILL BE MAil.,ED TO YOU OR YOU WILL BE CONTACTED BY MAIL OR PHONE IF FURTHER INFORMATION IS
NEEDED TO PROCESS YOUR REQUEST OR IF YOUR REQUEST IS DENIED (Govt. Code Sec. 6256).

                                             DO NOT WRITE BELOW THIS LIN E
(    ) Approved        ( ) Denied                 By:______________ Date: _________

Comments: ___________________________________



Reason for Denial:           (    )   Report is by another Agency _______________
                             (    )   Report is currently under investigation
                             (    )   Report is excluded from public release
                             (    )   Insufficient infom1ation to locate report
SRPD 203A (6/05)
                            Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 15 of 48




                                                � ,_J \---iA.J c,s c.o
                                                                      LA c, F:
--- - -- - - - . . . .                                         \ o'-(� -,�
                                              99
             REPORTEE FOLLOW-UP
       Case Number:       ·o �  0 9:,DD 7
                                                   t
 Case numbers are assigned to an investigator based
 on facts obtained during the Initial Investigation.
 If you want more Information about the above case
 number, or If you have additional information that
 may assist the Investigation, please call the number
 checked below between 9 a.m. and 5 p.m.
     0 Accident Records                         553-1286
  . D Auto                                      553-12 61
     D Burglary                                 553-1351
   · 0 Domestic Violence                        553-9225
     D Fraud                                    553-1521
   · Opncing                                    553-1392
   J?f General Work                             553-1141
     D Hit and Run                              553-1641
     0 Homicide                                 553-1145
     D Robbery                                  553-1201
     0 Sex Crimes                               553-1361
- D Juvenile ·                                  558-5500
    0 Missing Person                            558-5508
    D Special Investigations/Hate Crimes 553-1133
    0 Night Investigations                    . 553-9210
    0 Lost and Found                            553-9063
    D Violent Crime Task Force
          eo lfC (q
                                                553-1401
                                  I ',G-Y
   Officer's Name and Star No.    SFPD105 (rev.06/03)
                             Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 16 of 48




                                                                          ow ➔];)._, Lr> 0
------------ ---------- - ----------                                 - ·· - ----·


                        SACRAMENTO POLICF.- DEPARTMENT
                              INFORMATION CARD
                                                              I
                                                             I� J1
                                                                           �b
                                                                                    FICER

                                                                                    ---u� r ___
                                                                                        N,=


                           Call the Phone Numba,- Checked Below:
     Emergency                          911       Detective Division                         433-0650
     Non-Emergency                 284-5471       Crime Alert                                443-0666
     Reporting by Telephone                       Financial Crimes                           433-0542
     Request for Reports                          Gangs Hotune                         441-GANG(4284)
     Internal Affairs                             Narcotics Tip Line                         284-5798
     KINNEY-3550 Marysvllle Bl.                   Vice Tip L_lne                             284-5369
     ROONEY-5303 Franklin Bl.      277-6001       Family and Youth Ser.                      433-0573
     Parole Impact Team                           Adult Protective Ser.                      874-9377
     Property Section              284-5237       Child Protective Ser.                      875-5437
     Vehlcle Printing              433-0534       Restraining Orders                         875-3400
     Neighborhood Alter. Cntr.     875-0580       WEAVE/Rape Crisis                          920-2952
 SPO 558 (REV 09/05)
                                 Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 17 of 48

  CARMEL POLICE DEPARTMENT �
  P. O·. BOX 600                                                                                                                                                          I CC0500463 \
                                                                                                                                                                                                    Page         1 or 1
  (831 ) 624-6403
. {831 ) 624-4296
                                                                                                                      ress
                                                                                                                                     LINCOLN & OCEAN, AV
                                                                                                                                                                                         Cross Slreel
 RP REPORTED SOMEONE MAY HAVE OPENED HIS CARRYING BAG AND RUMMAGED THROUGH HIS                                                                                                           LINCOLN
 PERSONAL BELONGINGS. RIP HAD A TAPE RECORDER IN THE BAG THAT WAS ON DURING THE                                                                                                          Reporting orncer
 INCIDENT, HOWEVER THERE IS NO I NFORMATION REGARDING THE I DENTITY OF THE PERSON                                                                                                             CALHOUN
                                                                                                                                                                           Approval I Approval Dale
                                                                                                                                                                    !-----------------              -· - ------


                                                                                                                        o��
   WHO OPENED THE BAG OR IF THE RP TAPED HIMSELF. ON 06-27-05, RP - TURNED    CLAIM
                                                                                                                                                                                MUKAI                        06/1 8/05
                                                                                                                                                                               DlsposlUon                         Area
 PROPERTY MISSING. A TUBE OF HAIR GEL AND THREE HAND WRITT�1,E�!jiRS. Tftl�� NFORMATION
 WAS UPDATED. INFORMATION ONLY
                                                                                                                                                                                     --
                                                                                                                                                                               ASSIST                            COM
                                                                                                                                                                    1-----�
                                                                                                                                                                          A...,.
                                                                                                                                                                            ct l""
                                                                                                                                                                                 vl""
                                                                                                                                                                                   ty  --1--- --·-•----- ··-
                                                        � �\\
                                                                                 &� fb�                                                                                         PROP
                                                                               0� �\S �� �i                                  i




 .
ReporUng Party Address

 Suspect lnformallon (Las!, Firs!)                                                                                           Veh Uc No       Slale        Veh Yr               Make
•�""--,'""f,-r-----,""--- ------------�-----'-------'------'----'-----'--------'----------·
  M isc ln o mation      -

                    Dispatcher                                    How Received                                     Case Number                      Priority            Unit           Unit
                                                                   PHONE


         Name (last, Firs!, Middle)                                                                                                                       DOB                                  Involvement
         JENNINGS                                , RICHARD                           BUDDY                                                            09/1 8/64                     REPORTING PARTY
     .   Residence                                                                                                                                                                            Phone Number
             1 60
                 Race
               WHITE
                        TEMELEC
                                           Sex
                                          MALE
                                                             CR

                                                              600
                                                                  HT
                                                                           I       WT
                                                                                     SONOMA

                                                                                   1 95
                                                                                               I     Hair
                                                                                                    BROWN
                                                                                                                         DL Number
                                                                                                                        B5459743
                                                                                                                                                       ID Number
                                                                                                                                                                               ( 707 )
                                                                                                                                                                                      Prlnl
                                                                                                                                                                                               694- 7325
                                                                                                                                                                                                     I            Mug

 NO.          License No               License Slate                           V.I.N. Number                            Vehicle Year                     Make                       Model
 01
             Primary Color            Secondary Color              ldenllner                   ldenuner                                  Officer
                                                                                                                                                                                                    1��8
                                                                                                                                                                                        Approval / Approval Date
                                                                                    I                       Misc
                                                                                                                                      CALHOUN                                          NGUYEN                     06/18/OS
           MOTHER'S PHONE NUMBER (707) 996-2887




 NO. ,    Primary Color                    Size / WT / Cal        Year / Age                              Serial                               License or OAN              Bike Gears Wheel Fender Seal Make
 01
                             FCN Number                           Check No                Bank Branch                 Date Wrillen                 Gun Type                    Barrel Length             Gun Slock
                                                                                                                          I I
                                                                  Misc.                                                                               Officer                          Approval / Approval Dale
                                                                                                                                                     MUKAI                             MUKAI                      06/27/05
               Involvement                  Value                  Quanuty                                Name                                         Make                              Model                     APS Entry
                TAKEN                      $ 0.00                      3                            DOCUMENTS                                                                                                        NO
 NO.      Primary Color      Tlim Color    Size / WT/ Cal         Year / Age                              Serial                                   License or DAN          Bike Gears Wheel Fender Seat Make

                             FCN Number                           Check No
 02
                                                                                          Bank Branch                 Oate Wrillen                 Gun Type                    Barrel Lenglh             Gun Siock

                                                                                                                                                      Officer
                                                                                                                          I I
                                                                  Misc.                                                                                                                Approval Ii\pprovai Dale
                                                                                                                                                                                                             °


                                 HAND WRITTEN LETTERS-(3) TO GOV'T OFFICIALS                                                                         MUKAI                             MUKAI                      06/27/05




  Date I Tlme Printed
                                 Controlled Document, Dupliqatlon of Re-issuance Controlled by Law.                                                                                            5c:F" ( (c,
  R/?7/?00fi            1 2:fi?:ORPM
                                                                                               1'
Case 5:20-mc-80221-EJD Document 1 POLICE
                                  Filed 12/14/20 Page 18 of 48
                                         DEPARTMENT
                                                     215 E. Figueroa St�
                                                  SANTA BARBARA, CAW _ . ,1'-JIA
                                                        (805) 897-2300


                                                                  / WD



1




                        A-,              S&s S?•{Lrv,'4Dr->c:, A�:3!{.Alc
                                                                              '

                        C,;      �
                                  \ I�
                                      �     �           5cp71•\�fi) c�   G,Kr- )
                                 <',1;;,1!,),.   ,1-2   LA     c�
                   Officer   I�\
                             •    • !f>-vl.,A(,1)I )O U J t'�o   NO.     r;fwi
         Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 19 of 48




To the Auditor IOLERO
Hi,
My name is Richard Jennings and I reside in Santa Rosa CA. I contacted Jerry Threets office back in 2018.
I had to apologize back then because I was not able to prove what it is I was making my complaint
about.
Unfortunately I am again being made to endure targeted harassment at the hands of law enforcement
here in Santa Rosa. My writing you now is probably overdue. I am in the Middle, which the cops use
against the people, the county and in general the Northern District of California.
I am contacting you, I OLERO, because I do not trust a law enforcement person to check out my story and
contact me. If this makes any sense at all to you please keep in mind the cops should not stop me or
knock on my door for any reason. I am by the book and follow the law, there is no reason to.
I will follow up later. I will be contacting the Press Democrat also. "Prince of Piss" has been taken too far
and I am tired of hearing it.
Thank you for your concern,
Richard Jennings
415-305-9041

Automatic reply from

Melanie Griffin, Administrative Coordinator
Independent Office of Law Enforcement Review and Outreach
{IOLERO)
2300 County Center Drive, Suite A211
Santa Rosa, CA 95403
                    Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 20 of 48

                                    Independent Office of Law Enforcement
                                             Review and Outreach

                                                         COM PLAI NT FORM

Thank you for contacting IOLERO. Our mission is to strengthen the relationship between the Sheriffs Office and the community it
serves through outreach and the promotion of greater transparency of law enforcement operations. We take our mission seriously and
your complaint is important to us.

BEFORE YOU FILE YOUR COMPLAINT, PLEASE NOTE:
1.   If you have criminal charges pending, we strongly recommend that you consult with your attorney before filing this form with our
     office.
2.   If your complaint includes a request for monetary compensation, you must request a "claim review" through Risk Management
     and/or a separate legal action for any relief you are seeking.
3.   You should review our website for additional information especially the sections entitled "fil ing a complaint" and "FAQ." You are
     welcomed to contact our office anytime for help or with additional questions or concerns.

I TODAY'S DATE:         I Nov17 2020

 YOUR INFORMATION
                                                           Richard                                         8.
 Jennings
 Date of Birth: Sep 18 1964                                Race/Ethnicity:White                            Gender: Male
 Home Address: 5077 Parkhurst Dr Apt B

 City: Santa Rosa                                                               State, Zip:CA, 95409
 Home telephone number:                                                         Cell phone number: 415-305-9041

 Email address: Richard.Jennings@yahoo.com
 Do you need an interpreter, and if so, for what language?

 How did you learn about IOLERO? Press Democrat


 IF YOU HAVE A CRIMINAL CASE PENDING, PLEASE ANSWER THE FOLLOWING:                                                           YES NO
 Have you discussed your decision to file a complaint with your attorney?
 Does your attorney want to be the point of contact for this complaint? (ff not, you may be contacted directly
 by the Sheriff's Office for further information. )

 If your attorney will be the point of contact, please provide his or her name and contact information:
 Attorney Name:                                                                        j Telephone:
 Address:




                         Karlene Navarro, Director I IOLERO I 2300 A County Center Drive, Suite A211, Santa Rosa, CA 95403
                                       707-565-1534 I Fax 707-565-5715 I www.sonoma-county.org/lOLERO
                   Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 21 of 48

                                                                                                                           1 2

 INFORMATION ABOUT THE INCIDENT
 Date of lncident:2020                                           I Time of Incident: n/a
 Location of Incident: Sonoma County

 Police Report or Citation Number, if known:

 DESCRIPTION OF DEPUTIES INVOLVED, INCLUDING NAME(S) AND/OR BADGE NUMBER(S), IF KNOWN
 1.Law Enforcement Sonoma County

 2.


 IF YOU KNOW OF ANYONE WHO WITNESSED WHAT HAPPENED, PLEASE PROVIDE HIS/HER CONTACT INFORMATION.
 Witness Name(s), Address(es), Phone Number(s), if known:
 1.FBI Headquarters Washington DC, Director

 2.DOJ CA Attorney General Xavier Becerra

 TYPE OF COMPLAINT (Check all that apply)
Conduct Unbecoming of a Deputy                                  Unnecessary or Excessive Use of Force
                                                                                                        D
                                                                                                        □
                                                 �
Racial Profil ing/Bias-Based Policing                           Discourtesy

                                                                                                        □
                                                 �
Improper Procedure or Complaint Against Policy
                                                  D             Neglect of Duty
Sexual Assault
                                                  D             Dishonesty
                                                                                                        □
 SUMMARY OF YOUR COMPLAINT - You may attach additional pages, photos or other documents if they will help us
 process your complaint.
 Targeted Harassment against me. "Prince of Piss" heard loud in clear in Sonoma County. This actually goes a l l the way
 back to 2005 thru 2010. Then ceasing until 2019 and ending upon me contacting Jerry Threet. It ceased until the middle
 of 2020 thru present.
       Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 22 of 48

 iI                                                                                                                                                      •
 1·                                                                                         1 1630 7 6
                                                                                              CASE #
 l.                                                                       W T F s·

      -=-=�-..........                                                                 -=.!...'A.!::..l.;.J.✓
                                                                                      J'J
 L
 l                    ..._._�LL-Z.-L..::..!>!C....--=,:_:_:J:!:t...}.��...
                                                                        ,....e:.
                                                                            -7i:
                                                                               -=�
                                                                                 :::..:.
                                                                                  -                       -�I.+--....L..--


                                             ----==
 t ci'rvt�-�----.;:::....<...!:..!..7 �--..::...!,--:::;:::::i�iri:-,?10-�;:T,,�
. (·:- ;:;;-,?;r,--:;;;'-=f"'-;::�-P'-;-r-;::::;-----r,�;;:"\:::::,=c;;:��-+.::--:-::::::--.!...,Jl...::I..L :
                                                                                                                                               l
                                                                                                                                              l
                                                                                                                                             .l
      -:-:-=-:=---:---.::':::"-,.,,.--------r---'-=::....::.:C.:....._--r-�-L-----'------- ·'i
                                                                                                   MAKE                                        ·I   (Y\ o<Y'\f;:. s;- ··I
                        STYLE                                                              1


                           -p,                        (Veh. Code, § 1521 0(b)
                                                                                           p COMMERCIAL VEHICLE                       _-,.., : 1.                   , . ,-,-�
                                                                                                                                                                     ,.

                                                                                                                                              1
      R/0
                  . Al
                           /.
                                         . SAME                                                                                                ·.
      -=--,--,,--------'---------------l O OWNER RESPONSIBILITY
L                    1                                                     □
       R / 0 ADD                                      (Veh. Code, § 40001)                                                                    ::
f,
                                           SAME__
                                                  0 HAZARDOUS MATERIAL
                                                    . (Veh. Code, § 353)   □                                                                  j
                             0 BOOKING REQUIRED      MISDEMEANOR OR
                                                   · INFRAcTION Check One                                                                     'j
       D                                                                                                              OM          01          jl
       D D
      ----=-=.i....::                                          OM 01
                     ;___,L-;:;;__;_...,,z::._L....:=-.------------                                                                           :1!
       D     D                                                                                                        OM          □,          l
                                                                                                                             ·•
             □                                                                                                        OM          01         �
      -----�==-=-+-____:,,,=---::l;.�_;_--,----------=--- :Jj
       D
       □ D                                           OM -01
                - --  --- --                  ----          -
      .- _
        PP
       A-  O
          R__S
            X_-PD   --   �  -4-.-:::.....:=--- RADAR          -
                                                     C.....- JUV
                                                                                                                □                 □           j




      -:---=-----::;,----=---=---J
                                □ j                                                                                               PM



      �-------,-,--�----,--c-c--,---- ·1                                                ;
       Notice to Appear lorrn approved by the Judicial Council ol California.          .
      .Rev. 5-1-00 (Veh. Code, §§ 40500(b), 40513(b), 40522, 40600; Pen. Code, § 853.9
                                  _
             . __ -·· __ . . .. __ _ __VJQLAIORS,.C.OPY __ _ . __ . _ ., ·- _ . ·- .                            1 -f:6 . .                    ·,




                                                                                                                                                                 \(>:F\(o
                Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 23 of 48


                                                                                                             BILL COGDILL

                                   j,nunma (!lnunfy                                                          Sheriff-Coroner
                                                                                                             GARYA. ZANOUNI


                                  �qeriff'a ileµartmeut
                                                                                                             Assistant Sheri.ff
                                                                                                             Law E,iforcement Division
                                                                                                             MICHAEL M COSTA
                                                                                                             Ass/slant Sheriff
                                                                                                             Detenllon Division




                                                                6/24/2005
                                                  Repo,rt Verification
                                                                                                  /\L'$0
              VICTIM: Richard Jennings                                                        k:?£FoeT A-      °=07a6- oz..J
              ADDRESS: 1 60 Temelec Ci., Sonoma

              TYPE OF REPORT: 459 PC/burglary                                          REPORT # SD05 1 620219

              DATE OF INCIDENT: On 06/1 1/05 at 1 855 lu·s., Dep. Mauldin was dispatched to
              take a burglary report. Contact was made and no report was written.

              THIS IS TO VERIFY THAT THE SONOMA COUNTY SHERIFF'S
              DEPARTMENT HAS THE ABOVE DESCRIBED REPORT ON FILE.

              REPORTED LOSS OR ADDITIONAL INFORMATION:




                                                              Sincerely,


                                                      ':?U0¥)0S. Anderson
                                                              Community Services Officer




Administration Diylsion    Law Enforcement Division                     Detention Division               Coroner
 2796 Ventura Avenue         2796 Ventura Avenue                       2777 Ventura Avenue         3336 Chanate Road
 Santa Rosa, (:A 95403      Santa Rosa, CA 95403                       Santa Rosa, CA 95403       Santa Rosa, CA 95403
     707.565.2781               707.565.251 I                              707.565.1422               707.565.5070

                                        I
                                     .• -
                                    ,-      .,,.,. ,..,., .
                                             ; ...vi· "j
                                        IP• -.,,
Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 24 of 48




      D i l l Cogbi l l                    27lJ6 Ventura Avenue
    Sheri ff-Coroner                       Sanla Ro�u. CA 95403
1




                    . ..   .   -.   ·-·--··-· ----------------------- - --
    Sonoma County Sheriff's Department




      B i l l Cogbill                       2796 Ventura Avenue
    Sheriff-Coroner                         Santa Rosa, CA 95403
               Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 25 of 48
         CITY OF SONOMA
      PO L I C E D E PARTMENT


        ORLAN DO RODRIGU EZ
                    DEPUTY
      � C.q)t:J\IT   J±.   Dt°h-   lq 8   0 D \7             , o "'{ o '" A
      1 75 FIRST STREET WEST        DIRECT (707) 933-2297
                                    PHONE (707) 996-3602
                                                                                \�
      SONOMA, CALIFORNIA 95476
      ORODIGU@SONOMA-COUNTY.ORG        FAX (707) 996-3!595




                                                                                     )




                                                                                     )


---
(JJ
�
      Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 26 of 48
                                                                r,,\


II ·1 I Si t a 11 HM 8@181Plt!JI l!:C ASItii6iii
ii' I 131 31 8Mifl!Jll.ia
113!!15! SSS:t I lb::


TI     d I. S@iiiIiil'f1b,
                         )
                    PIEi .IIH
                          )                            D       th I j      I'
                          )
V.                       )                             I         Of Psi.1™-1t
                          )                            Int       ·::ts ISSl&sl&tt
hi?I I Ststss 9'-tmnios.  )
■ , &t i! I f l f         )
! hi£ $ Qgppij/,          )
 t II   £3779,7-         )
              C f I t1t  )
----------).


                                     Exhibit A

EE pay .    I 'it . d
Police reports and incident numbers and\or dates as listed involving the Plaintiff
Richard 8. Jennings.

June 6, 2005 Santa Rosa Police department SR051 570087
Reported harassment at a Burger King in Santa Rosa approximately 9:20am.
When the Plaintiff reported the incident, the Plaintiff Richard 8. Jennings was
cited ticket number 1 1 63076, and told it was a warrant against him. The Plaintiff
stated he was never notified of the warrant and asked why he was cited the ticket
at that date. The ticket ordered a July 7 2005 court date. The Plaintiff made the
court date but after court had already started and was denied entrance into court.
The Plaintiff then notified administration of the court and was told to return on a
morning again because he did show for the court date. Plaintiff was on his way to
court on July 1 1 2006 and got arrested for the warrant and spent 2 months in jail,
including one month in Oak Crest Psychiatric Unit.

June 1 1 , 2005 Sonoma County Sheriff department
Reported break-in and entry at residence 1 60 Temelec Circle, Sonoma CA
95476 twice to Sonoma Sheriff and twice to Sonoma County Sheriff. Was able to
get only two incident report numbers: 050706-024 and SD051 6202 1 9.
Plaintiff Richard B. Jennings reported music compact disks, cassettes and
clothes stolen.

June 1 7, 2006 Carmel Police department CC0500463
Reported burglary and tampering with Plaintiff's book bag. Plaintiff caught the
      Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 27 of 48
                                                                   f'8"":\


crime on video\audio tape. Various documents and personal hygiene items were
taken.

June 2005 Monterey Police department (business card)
Plaintiff reported harassment on two occasions , once in a crepe restaurant and
once at a pub. Plaintiff called police at crepe place because the cook\server
refused to serve the Plaintiff what he ordered and was hostile and degrading
towards the Plaintiff when asked what the problem seemed to be.
The pub incident involved someone taking the Plaintiff's picture without his
permission. The Plaintiff called police to ask if they would file a report\incident so
that others around the Plaintiff not do the same thing by taking his picture without
permission. The Plaintiff did not know the person taking the picture and does not
want his privacy invaded by more people in that manner.

October 31 , 2005 San Francisco Police department Incident Report number
00768607823234
Reported by pay phone being assaulted and a fight at the Greyhound terminal.
Individual instigated a fight and Plaintiff told the individual to lay-off whereby the
individual assaulted the plaintiff by throwing punches.

November 2, 2005 Santa Barbara Police department
Reported break in and entry at Presidio Motel in Santa Barbara. Someone broke
into motel room and stole hygiene items and travel maps and then poured
ammonia into Plaintiff's travel bag.

November 3, 2005 Santa Barbara Police department
Reported same type of incident at 7:00pm at same motel. Ammonia was again
poured in Plaintiffs travel bag.

November 1 4, 2005 San Bernardino Police Department, Amtrak station
Plaintiff was harassed by people on train who would make insulting and sexual
type comments towards the Plaintiff and did not allow Plaintiff to sleep. Some
also made comments of a personal nature about the Plaintiff's private life and
Plaintiff became alarmed as to how this was possible on a train from Arizona to
California. Plaintiff asked people to stop several times and when it continued for
several hours more he took a picture of the woman sitting across from him
committing the harassment. The Plaintiff called the train conductor and gave the
conductor the picture and asked if they would keep it so if the Plaintiff
experienced similar problems there would be record of this type of incident. The
Plaintiff was then ordered off the train and the police department took the picture
taken by the Plaintiff.


July 1 7, 2006 Incident Report number 06-1 9800 1 7
Plaintiff reported his truck broken into to Sonoma police.
     Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 28 of 48




July 22, 2006
Plaintiff Richard B. Jennings ,drove to Vancouver Canada to get away from
harassment. The Plaintiff was still followed there and harassed while at border
crossing and while in Vancouver Canada.

August 7, 2006
Plaintiff called police while staying at the Marriott in Washington DC because his
hotel room was broken into numerous times.

September 1 , 2006 (approx} Sonoma Sheriff's department
Sonoma County Sheriff knocked on door of Plaintiff's mothers house where he
was staying and said that Plaintiff was reported seen on property where a
restraining order was taken out against the plaintiff in February 2005. Plaintiff
pleaded innocence and Sheriff's Deputy said she had proof. This incident so
upset the plaintiff's mother that Plaintiff was forced to leave the house in
Sonoma. Plaintiff was now again homeless.


September 2006 Police Report number 06-3221 65
Plaintiff reported his truck broken into and items stolen from hostel to
Sacramento police. Also Plaintiff reported unwanted electronic devices on\in his
vehicle.

September 2006 Police Report number 060800799
Plaintiff reported his truck broken into and unwanted electronic devices on\in his
vehicle.

September 21 , 2006 Monterey Police department
Plaintiff reported to Officer Costa his truck being broken into while in Monterey
and the placement of unwanted electronic devices on\in his vehicle.

September 27, 2006 CHP
Plaintiff reported his jacket pockets opened and contents tampered with twice,
while at State law library in Sacramento to CHP Officer Porter.


Dated:
'2C}x �

                                                Richard B. Jenning
                                                1 60 Temelec Circle
                                                Sonoma CA 95476
                                                Pro Se
                          Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 29 of 48
                     Bill Lockyer
                  Attorney General                '�'ffice State of California
                                                           of the Attorney General
                                                                                                  1�1blic Inquiry Unit
                                                                                                 oi        \ the Attorney General
                                                         Department of Justice                          t'.O. Box 944255
                                                                                                 Sacramento, CA 94244-2550
                                                                                                         (916) 322-3360
                                                           NON�NSUMER
                                                                                                    (916) 324-5564 (TOY)
                                                          COMPLAINT FORM                          Toll Free - california ONLY:
                                                                                                         1-800-952�5225
                                                                                                    1-800-952-5548 (TOY)
                                                                                                       . www.ag.ca.gov
 I wish to file a complaint against the_ party named below. I understand that the Attorney General does not represent private
-citizens seeking private remedies. I am, however, filing this complaint to notify your office of the activities of my a/legations so
 that it may be determined if law enforcement or statewide legal action is warranted.

Section A                                          PLEASE TYPE OR PRINT LEGIBLY

                                                                        Name

                                                                                  -----------------
          s�""
Address                                      \�11-€.                    Address
City                                     State   L�   ZIP C\9'7� Oty           LA1A:SHi,- �01')           Stat� ZIP ___
Home Phone                q          '1 Wo                              Phone Number _______
Section       i."l'\OT'� s �'--
Have you con acted your oca au orities.              Police, Sheriff, District Attorney, Grand Jury                          ,
                                                                                                                   /
Have you contacted another state agency? YES Q/No O                   Have you contacted an attorney?         YES V NO O
What agency?           6ov     L,,Al,,., A,..f,a 'DC)'X"              Is- there a court action pending?       YES o NO �
                                                                      Have you lost a lawsuit in this matter? YES O · NO lR"'""
   • t:P,\ • :9£
Section C \         I �\ � 'SAC...
Please provide a factual statement which clearly describes the date, place and nature of the incident which compels you to file a
complalnt'with this office, against the above-named party. Please attach copies of any supporting documentation (DO NOT SEND
ORIGINALS; DOCUMENTS CANNOT BE R�RNED) If additional space is required, attach additional pages to this form.




Please briefly describe how you believe this office can be of asslsta·nce to you:


 ?t e;ASc;,            .�,e\..;>fl.,%4:i �(.              r;-,,.,a;i i.'/
                  ·   \::t$   Ae, EQ;,Ql.A\.. MefO (,lt,
       "?A--(S:




                                                                                                                            PIU - 4 (rev 6104)
Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 30 of 48




        ;




   ��'IL � �L._                                                                                  G::.�
  . i       \
                \,-,\ A\.JE �-.Jt. '-I� A Ac'i:..v \ 00� .-. �
             c.q:, , ,�\G. '/D-J K�,J <..::)f=-- !Ar-..'-( �-:.,�\ l� .
             \ 6 /""IA. �                                                        S
               � - , .,.;;:, \ .t <..,<_ �-0�
                                         f\. . ·---      . ·, /
                                                 \ 1 ,-.....,,.i, �     . - c_< ·Pt
                                                                   . A, (le::::-   . Oi-...J
                                                                                          ' "°' r s::-i,·:--j'-0f
                                                                                             ,')fl--           _ .,,                                   "'


             '}J0'-,,,.)ct-- c:Fr. l c.Ji:_ .    .   .
  .!          l\_��'i:.SL,      w�v<;: ��- - . l-¼ �- G� B"'--/
    ;           .A:.� �,       <::_�['J("""'\�- . ��-"' �\t--X:, ·. ,\ \ �
            ·T.µ..� f'f\. , D 0.� ' ,
                                        1
                                               \':Jo �� K,.Jejl.. ,Jl..   -\c,                                                   '-<--�
    1        (.At-J . AJ""'i""\ \O\\--l -3:� �-� l � (JA�J�GL 1 -�..,-0
            ·-:-,.. - . .c- . M Ct."'
              \--c.J��                    " \ c-- n�
                                  t..-- v-��\      c-                          I\ t--J.
                                                                                     "\�. �-:) -I ....__,
                                                                                                   --:,              n,-
                                                                                                                     '· -YI.--     -:y
                                                                                                                                     · �R"'t:"'
                                                                                                                                        . rL--         �

   · 1· .. \ ..� J� \-.,)� ' "['� �\{ �oz_, A�                                                                                                     \
    '      � I µ '/Q..J                             �     � \ �'\.. <=:$"T\C....L. \ .,2) �'L.-
         . � ')
             �tf'o.A  r-
                      "L- <.... �--        \ v ,A;;-    . T. \ ;--..,
                                                                 ....,;;,i_,.J
                                                                            · . • .. \ -               -...c- 1r n c�c
                                                                                             , .:��n....1....__         �r4�1�      ,,.-- , "..,..
        -.  \ .0 .�    r.:-.... ""--...
                                   \...., · A      . . f0\·-...
                                                            ...J
                                                                               �e--.
                                                                             D--       , tLi-'..... \ . \.-...c-
                                                                                                            .�.
                                                                                                                            . \:.._
                                                                                                                 /'\, - \...:..,.:>      , �-t-
          �  l \,.A !<.-,· ,�  'V"!,,, --�             --,.I�     \           . :<::,,�\.  .         . _,  • --c-,r \
                                                                                                   �__,I,...!.          '\./"'_
                                                                                                                   __ ,-:�                  �•
                                                                                                                                          l J-:
                                                                                           .J,
                                                             -...                     L�
                                            ...-;)

           � "I �' C,
      . . r-:--U                 . . . U \ LL ��....                         ___, r-' 'L- �             ,<-J� - \"->  . ' ..                \�, S
          ) �- . � ,� N'\�                                       -£_ � �£1'1'. �.0J                                                               \
          D r;- . ,-:::;o--;::- K� �..--t \� , "'S \ '-.\A'-JC. �--:,
             Oo --ro. .�5C><--v C-� "'
               \ i-\-A-JC.. .LJc -� �\'--,J J-��{_l �<--G 1/v�J l.....,0t-�-:
               �� \-\-A.fP1i:i0£>-:> � i;=-A(l. ..                        \ HC. J--)f:u-) 5
              ·c;,=;:.PA<C½���
             c:;-         �   ·-d  e=."' .. A�G::
                                                   <;; , :'.:>
                                                  r:-0
                                                             ,P        f?_Co-..>C.-s-c- \U
                                                                      \�,                         ·°'
             l'"1..J,.:> \..J   \ �� . . G . . .               A-.. C"
                                                               I • 'IL. • �-·
                                                                    'l--,   ��S',,......
                                                                              ,-.......,,�
                                                                                                                                    "r'


                ��LP -
     Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 31 of 48



                                                                     March 3 0, 2005

Dear Attorney General Lockyer;

My name is Richard Jennings and I live in Sonoma California at 1 60 Temelec Circle. I
am the object of an FBI investigation which goes back to my Air Force days and still
continues to present. I was setup in the Air Force ·while an air traffic controller to become
the object of the FBI Economic Division, which uses people to further their goals. It was
a black or secret division started by President Clinton and has recently come to light and
noticed by people. Approximately 7 people have died being their object. This division
has such corruption that it broke apart the FBI of present and has tainted almost all other
governmental organizations with its influence.
I made my problem as an object of this FBI division more known recently and have been
fighting for my life ever since. I have had to endure many attempts at getting rid of me,
and it has occupied almost all my time since approximately August of last year to keep
safe, trying to work out a solution. The FBI is presently working out its corruption
problems but I am still constantly defending myself from the bad FBI that doesn't want to
care about solving and answering to the problems it faces. Senator John McCain of AZ
had a big hand in influencing the bad FBI and I think it is known there is a problem.
There are other Senators today who know of my involvement with the FBI including the
senior Senator from Utah, who has done much in keeping the FBis problem alive. Also
the senior Senator from Washington is affected because she seems to struggle with how
to deal with my situation. There have been a lot of problems lately with the bad FBI
around here in Sonoma, especially the town. I have had to pay the price of their lack of
regard myself because I was thrown in jail for 45 days because the FBI was too busy with
its own problems. I went without food for 3 days in a row twice and was physically
beaten up badly while in there. Governor Schwartzeneggar can attest to knowing of me.
 I just got out ofjail on Friday the 25th of March. I am still waiting for the FBI to make
official contact with me and rescue me from my present danger. I am out of money
entirely (bankrupt) and don't even have a real place to stay because my mother is
overwhelmed with what has been happening and I cant stay there much. Unfortunately,
when I call the FBI, Sacremento and SanFrancisco offices, I get no promises ever, only
the chance to have what I am going through recorded by them. My situation is very
precarious because I have no money and nowhere left to run. Is it possible to collaborate
my story so that I may receive help from them because rm just not sure when they will
actually do what is needed for me.
I have let the San Francisco news people here know of my situation, both with emails and
telephone calls updating my situation. As I continue to hear and see nothing realistic
regarding me I am forwarding this letter to several government agencies in hopes of
getting the help I need, before there is another mistake and I have to suffer further. My
Moms telephone number is 707-996-2887. She doesn't know much because I wish to
protect her and she cant handle much more. I thank you for your attention and wish you
to know I hope for things to heal. I am pursuing a law suit against the government over
this matter and hope to file it shortly so that I might get going myself. I await my rescue
from the FBI.
                                                        Sincerely,

                                                      Richard B. Jennings
              Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 32 of 48




                               O F F I C E O F T H E G O V E RN O R




             February 24, 2006



             Mr. Richard Jennings
             160 Terrace Circle
             Sonoma, California 95476

             Dear Mr. Jennings,

            Thank you for your correspondence to Governor Arnold Schwarzenegger.
            Governor Schwarzenegger appreciates hearing from constituents and the issues
            that matter to them. However, the issue you wrote about falls under the
            jurisdiction of the Office of the Attorney General. In order to ensure that your
            concerns are properly addressed, you may wish to contact that office directly at:

                   The Honorable Bill Lockyer
                   Attorney General
                   1 300 I Street
                   Sacramento, California 95814
                   (91 6) 445-9555

            Useful information may also be found at the Attorney General office's home page
            at www.ag.ca.gov. Again, thank you for your letter.



            Office of Constituent Affairs




                                                                                     Ll � t5
G OVERN O R ARNOLD S CHWARZ E N E G G E R • SA CRAMENT O , CAL I F O RN IA 9 5 8 1\ • ( 9 1 6 ) 445 - 2 8 4 1
      ·1                                                                            �--
. · �16.NNE FEINSTEIN     Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 33 ofON48
                                                                             COMMITTEE  APP.ROPRIATIONS
'--� ,.'   CALIFORNIA                                                                                    COM�E ON ENERGY AND NATURAL RESOURCES
                                                    -�                                                               ;QMMITTEE ON THE JUDICIARY
                                                                                                             C01vu�1ITTEE ON RULES AND ADMINISTRATION

                                                   tlnittd �tatrs �tnatt                                         SELECT _COMMITTEE ON INTELLIGENCE

                                                           WASHIN GTON, DC 2051 0-0504
                                                               http://feinstein.senate.gov


                                                            September 1 9, 2005


               Richard Jennings
               1 60 Temelec Circle
               Sonoma, California 95476

               Dear Richard:

                     Thank you for contacting my office about the difficulties you are
               expenencmg. I have had my staff review your letter and I will try ·to do all I can to
               help.

                      However, your letter was unclear about what action you would like me to
               take on your behalf. I would very much appreciate your writing· to me again. In
               particular, I need to know the name of the federal agency involved, your Social
               Security number, the identification number, which will help in locating your file,
               and a brief de�cription of 'Yhat I might do to help.

                     Please send this information to me at my San Francisco office (address
                below). As soon as I receive it, I will contact the agency on your behalf:

                        I am glad you came to me and I hope to be of assistance to you.

                        With warmest personal reg,ards.

                                                                       Since:etfZ                            , ,

                                                                                               --i:;:


                                                                       Dianne Feinstein.
                                                                       United States Senator

                DF:jpc




    FRESNO OFFICE:
      1 130 0 STREET
                                     LOS ANGELES OFFICE:
                                   1 1 1 1 1 SANTA MONICA BOULEVARD
                                                                                       SAN DIEGO OFFICE:
                                                                                           760 8 STREET
                                                                                                                    S:F-        \� FRANCISCO OFFICE:
                                                                                                                                      ONE POST STREET
         SUITE 2446                               SUITE 915                                 SUITE 1030                                   SUITE 2450
    FRESNO, CA 93721                      Los ANGELES, CA 90025                        SAN DIEGO, CA 92101                        SAN FRANCISCO, CA 94104
     (559) 485-7430                            (310) 914-7300                            (619) 231-971 2                               (415) 393--0707
    Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 34 of 48




October 12, 2005

Senator Dianne Feinstein
United States Senate
One Post Street, Suite 2450
San Francisco CA 94 1 04

Richard Jennings
160 Temelec Circle
Sonoma CA 95476

Dear Senator Feinstein,

Thank you for your reply to my letter I wrote, dated September 7 2005. I was basically infonning you of
my problem that the Attorney General ofDOJ, Alberto Gonzales was not responding to me when I write or
call him. l feel he has a responsibility to talce care of the situation I am in, be is the government official that
has the power and authority to end this long overdue FBI operation that now is very known here in
California. It is out of control, making its presence known to the citizens of this state in a negative fashion,
and it involves me when I do not wish it to.
I wish to ask ifyou would be so kind as to involve yourself on my behalf. This whole situation I am in
started while I was in the Air Force, back around 1992. I was unfortunate enough to get involved with some
people that had close knowledge of the then "secret'' operation that the FBI was running. These people, the
Kratzs, whom I have mentioned before, made me the target while stationed at Luke Air Force base Arizona
while I was working as an air traffic controller. They intruded into my life while working on the base,
keeping me the center ofnegative attention while working and even while going to church. They used Air
Force resources to pressure me out of the military, and this was unjust. I feel the Air Force has some
responsibility to me for compensation in this matter, as I have been a victim ever since, even up to this day.
I have contacted the Veterans Administration regarding this matter, asking formally for compensation. This
was back in June of2005 when I filled out paperwork. I have since been getting nothing but stone-walled
and have been denied any type of consideration, even though I mention that I am a broke, homeless
veteran. They have now stated on the telephone, with nothing in writing, that they have 6.0 days before I
have to file for an appeal.
I am in such dire straits, with very little money, and being harassed everywhere I go practically that I do not
know what else to do except perhaps ask you if you could get them to see that I am not asking for anything
that is unfair. I cannot wait 60 days and then appeal, I may be dead by then. It would be of great help to me
if you would check into this matter. I have included the paperwork I have gotten after having filled out the
application. Also included is my Air Force discharge paperwork. I am hoping that life in Washington DC is
treating you well. I thank you for your time.

                                                                                      Sincerely,




                                                                                      Richard Jennings
                               Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 35 of 48
                                                                                                                                                   Paga l 01 5
                                                                                                                                                       -���11,a14r;;J,,,
                                                                                                                                                       -.'.f®lxBr200!}.•!'1tJ
                                                                                                                                              Web Site www.sbc.com




      Monthly Statement
             Bill-At-A-Glance                                                                         Plans a n d Services

            Previous Bill                                                        45 . 07
                                                                                              Monthly Service - Jul B thru Aug 7
            Payment Received 7-06            Thank you I                         45 , 07CR      1.. Residence Rat Rate Service                                                   10.6
                                                                                                2. Caller ID Selective Blocking                                                    .o
            Adjustments                                                             . 00        3. 9(Xl/976 Blocking                                                               .0
                                                                                              Total Monthly Service                                                              10.6
            Balance                                                                 . 00
                                                                                              Surcharges and Other Fees
            Current Charges                                                      58 . 32        4. Federal Subscriber Line Charge                                                4.4
                                                                                                5. Rate Surcharge                                                                 .1
                                                                                                6. State Regulatory Fee                                                           .0
            Total Amount Due                                                $58 . 32            7. Federal Universal Service Fee                                                  .4
                                                                                              Total Surcharges and Other Fees                                                    4.7
            Amount Due in Full by                                          Aug 8, 2005
                                                                                              Government fees and Taxes
                                                                                                8. tA High Cost Fund Surcharge - A:                                                ,0
                                                                                                9. CA High Cost Fund Surcharge - B:                                                .c
             Billing Summary
                                                                                               10. California Telecionnect Fund Surcharge                                          .o
                                                                                               11. Universal Lifeline Telephone Service Surciiarge                                 , 11
                    Questions? Call:                                                           12. CA Helay Service and Con1111u11ications Devices Funt.i                          .0
     Plans and Services
                                                                                               13. 9-1-1 Emergency System                                                          .o
                                                                                    1 6 .49    14. Federal                                                                        .4
                    1 BOO 310-2355                                                            Total Government Fees and Taxes                                                    1.0,
     SBC Long Distance                                                              24 . 38
                    1 BOO 280-1996
                                                                                              Total Plans and Services                                                          16.,
     INTEGRETEL                                                                     1 7 .45
                    1 BOO 736-7500
     Total Current Charges                                                         58 . 32            S B C Long Di_ stanc e

                                                                                              Iaportant Information
                                                                                              Message Regarding Terms & Conditions
                                                                                              To view your Terms & Conditions for SBC Long
                                                                                              Distance, access m.sbc .com/public_affairs
                                                                                              or call 1-888-225-8530 to have a copy mailed.
                                                                                              International Mobile Termination Rate Change:
                                                                                                         I




                                                                                              Effective 9/12/2005, the per �inute International
                                                                                              Mobile Tennination Charge (IMTC) rates to some
                                                                                              international destinations wil l be changing .
                                                                                              After the effective date, you may visit
                                                                                              http://m.sbc .com/imtc for more information mn
           . N e w s : vou :can Use S u m m a r y .                  . .
                                                                                              these new rates . For a recording i n English mr
                                                                 _                            en Espanol of the new rates by country , please
                                                                                              call 1-888-472-1935. Thank you for choosing
     • AVOID DISCONNECTION
     • ORDER SBC YAHOO! OSL
                                                 • CARRIER INFORMATION
                                                 • PAY BILLS ONLINE                           sec Long Distance.
     See 'News You Can Use• for additional information

                                                                                                                                         lc::s==-- \ 5
                                                                                              Local Services provided by SEC Calilornla or SBC Nevada based
                                                                                              upon the service address location.

Return bollom portion with your check in the endosed envelope.                                U.S. Pat. 0410, 950 and 0414, 610
                                        .       ·.                               .. .                     -      ..           ·.
                                                                                                                                               .
                                                                                                                                                             :            .            .               :
·- .   .   .                                                    '                                   ' '               -                                          .                                         .          .
                                        Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 36 of 48




             ., . . . . fa)
                    . ..



           (!!JIO                                                                                                                                                     QuasUons7




               S B C Long Distance                                                                                      Domaat1c • Continued
                                                                                                                        Item
                                                                                                                       � Date T1me               Place Called Number            Code !!1JL                 Aloount
       Acccunt Sumarv                                                                                                     26. 5-31 640P SANTA ROSACA 707 694-7325 D                          4 :00              .00
       Descrlpt1on                                                                                                        11. 5-31 708P SAN FRAN CA 415 902-6363 D                          36:00               . 00
       Charges for June                                                                              24.38                26. 6-01 439P OAKLAND CA 510 420-7004 D                            2 :00              , 00
       Total Account Summary Charges                                                                 24.38                29. 6-01 451P QUEEIIS NY 718 729-2664 D                           39:00               .00
                                                                                                                          30, 6-01 559P SANTA ROSACA 707 694-7325               D            3 :00              .00
       lnvo1ce Stmarv                                                                                                     31 . 6-02 554P SANTA ROSACA 707 694-7325 D                         1 :OO              .00
       (as of JUNE    26, 2005)                                                                                           32. 6-02 555P . SANTA ROSACA 707 694-7325 D                       10 :00              ,00
                                                                                                                          33. 6-03 258P SAN FRAN CA 415 902-6363 D                           5 :00              , 00
       current Charges                                                                                                    34. 6-03 431P SANTA ROSACA 707 694-7325 D                          1 :00              .00
       Service Charges                                                                               13.00                35. 6-04 928A SANTA ROSACA 707 542-6522 D                          7 :00              ,00
       Credits and Adjustments                                                                         .00                36. 6-05 1039A 8.l.HTA ROSACA 707 545-0831 D                       2 :00              .00
       Call Charges                                                                                   a.n                 37. 6-05 1126A SAN FRAN CA 415 902-6363 D                          1 :00              . 00
       Taxes and surcharges                                                                           2.61                38, 6-05 1 158A SANTA ROSACA 707 576-1022 D                        1 :OO              .00
       Total Invoice Sumary                                                                          24.38                39, 6-05 1200P SANTA ROSACA 707 576-1022 D                         1 :OO              ,00
                                                                                                                          40. 6-05 1202P . SANTA ROSACA 707 545-0667 D                       1 :00              .00
       Service Charges                                                                                                    41 . 8-05 1203P SANTA ROSACA 707 545-0687 D                        1 :OD              . 00
                                                                                                                          42. 6-05 224P SAN FRAN CA 415 902-6363 D                           6 :00              . 00
       Honthly Service Charges                                                                                            43. 6-05 506P SAN FRAN CA 415 902-6363 D                           1 ;00              .00
                                                                                                                          44. 8-oq_ 127P SAN FRAN CA 415 902-6363 D                          4 :00              .00
             Type of Service                              Charge Period           Quantity        Allount             · 45. s-oo 132P QUEENS NY 718 445-6273 D                               1 :00              .00
         1 . Value Plus 5QO                              JUN 25 to JUL 24              1              13 ,00              46, 6-07 1236P SAN.,f.RAN CA 415 902-6363 D                        1 :OD              . 00
       Total Honthly Service Charges                                                                  13.00               41. 6-07 213P QUEENS NY 718 445-8273 D                            47 :00              .00
                                                                                                                          46. 6-08 236P SANTA ROSACA 707 694-7325 D                          1 :OD              . 00
       Tota1 Service Charges                                                                         13.00                49, 6-06 239P FORT BRAGGCA 707 964-7325 D                          1 :OD              . 00
                                                                                                                          50, 6-06 239P SANTA ROSACA 707 694-7325 D                          1 :OD              . OD
       Ca11 Charges                                                                                                       51 . 6-09 203P SAN FRAN CA 415 902-6363 D                          9 :00              . 00
       Calls for 707-996-2887                                                                                             52. 6-09 226P SAN FRAN CA 415 902-6363 D                          10 :00              .oo
                                                                                                                          53, 6-09 329P SANTA ROSACA 707 575-7500 D                          9 :00              . 00
       lloalest1c                                                                                                         54 . 6-10 231P SAN FRAN CA 415 902-6363 D                         10 :00              . 00
       Item                                                                                                               55, 6-10 245P SANTA ROSACA 707 694-7325 D                          1 :OO              .00
       H!!.,__ Date T1me               Pl ace Called Number                 Code 111n              Amount                 56. 6-11 816A SANTA ROSACA 707 694-7325 D                          1 :OO              .00
           2 , 5-23 232P SAN FRAN CA 415 902-6363 D                                     9 :OO          .45                57. 6-11 926A TACOKA WA 253 752-7850 D                             3 :00              .00
           3 . 5-23 1003P SANTA ROSACA 707 694-7325 D                                   2 :00          . 10               58. 6-11 934A SCOTTSDALEAZ 460 221-2547 D                          2 :00              .00
           •1', 5-24 159P SANTA ROSACA 707 694-7325 D                                   1 :OO          .05                59, 6-11 944A SCOTTSDALEAZ 480 221-2547 D                         16 :00              .00
            5, 5-24 224P SAN FRAN CA 415 902-6363 D                                     1 :OO          .05                60. 6-11 614P SANTA ROSACA 707 694-7325 D                          1 :00 .            . 00
           6 , 5-24 225P SAN FRAN CA 415 553-2150 D                                     4 :OO ·        . 20               61 . 6-12 236P SAN FRAN CA 415 902-6363 D                          2 :00              .oo
           7 . 5-25 216P SAN FRAN CA 415 002-6363 D                                     6:00              ,00             62. 6-12 920P SAN FRAN CA · 415 902-6363 D                         1 :00               . 00
            8. 5-26 255P SAN FRAN CA 415 902-6363 D                                     6 :OD             .00             63. 6-12 958P SAN FRAN CA 415 902-6363 D                          10 :00               . 00
           9 . 5-26 1106P NEW YORK NY 646 296-7540 D                                    1 :00             ,00             64. 6-13 618P SAN FRAN CA 415 902-6363 D                           1 :00               .00
         10 . - 5��7:,;t;' 1.0.!7A'."'.�J!IN6TONOO- ,.,202;4&6-¥-1A1Ar.4-,t;P;,�_.:\,qt,a:i09             , 00            65. 6-14 148P SNFRCNTRLDCA 415 902-6363 D                          1 :OO               .00
         11'\'' !�ff''''1 fflif'•';W�"lHGTilNOO,s'20-�A56�4$:ff:�D:;:Jfi'tt!i�IOOt·                       .00             66. 6-14 241P SNFRCNTRLDCA 415 902-6363 D                         10 :00               .00
         1 2 , ,. 5•2'1 ,'J12DA '�VIASHIH9TON�'if��ll;����ltOO{t                                          .00             67. 6-14 614P SNFRCHTRLDCA 415 902-6363 D                          1 :OD               .00
         13. 5-27 901P SAN FRAN CA 415 902-6363 D                                       il :OO            . 00            68. 6-15 247P NOVATO CA 415 899-1337 D                             3 :00               . 00
         14 . 5-28 220P QUEENS HY 718 445-8273 D                                      _51 :OO             .00             69. 8-15 253P SANTA ROSACA 707 694-7325 D                          3 :00               .00
         15 . 5-30 148P QUEENS NY 718 461 -5586 D                                      85 :OO             .00             70. 6-15 257P SNFRCNTRLOCA 415 902-6363 D                          1 :OO               . 00
         16, 5-31 933A SOUTH SNFRCA 650 615-4700 D                                      1 ;OO             ,00             71 . 6-15 737P SANTA ROSACA 707 694-7325 D                         1 :OD               . 00
         17 . 5-31 934A SOUTH SNFRCA 650 615-4700 D                                     6 :OO             .00             72. 6-16 1241A SANTA ROSACA 707 694-7325 D                         1 :OD               .OD
         18 . 5-31 941A SOUTH SNFRCA 650 588-6600 D                                     1 :OD             .00             73 . 6-17 305P SANTA ROSACA 707 694-7325 D                         1 :OD               .00
          19. 5-31 127P SAN FRAN CA 415 902-6363 D                                     21 :OD             .00             74. 6-16 608P QUEENS NY 718 729-2664 D                            60 :00             3 .43 B
         20 . 5-31 337P SANTA ROSACA 707 539-7283 D                                     1 :OO             ,00             75. 6-20 523P SNFRCNTRLDCA 415 902-6363 D                          3 :00               . 15
         21 • 5-31 339P SANTA ROSACA 707 539-7283 D                                     1 :OO             .00          .,,71k6.•11"t ;ft3P.A' , -�N_lH�lQN00 •,;202 502�2600 , " D · �· " .. 2100                . 14
         22 . 5-31 340P SANTA ROSACA 707 539-7283 D                                     1 :OO             .00
         23 . 5-31 342P SANTA ROSACA 707 528-7423 D                                     2 :00             . 00
         24 . 5-31 345P SANTA ROSACA 707 526-7423 D                                     2 :00             .00
         25 . 5-31 347P SANTA ROSACA 707 527-6456 D                                     1 :OO             .00


                                                                                                                       @ 2003 SBC Knowledge Ventures, LP. All rights reserved. SBC allld the SBC logo are
                                                                                                                       registered trademarks of SBC Knowle<!90 Ventures, L.P,
                                                                                                                             9821.030.290595.01.03.0000000 NNNNNYNV                33305i.13529
                      ,,                                Mk        111ft                                   HI
   r                        Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 37 of 48



   (!JIO)
                                        \




                                                                                                                                           Questions?




        SBC Long Distance                                                                                   News You Can Use

Doaest1c - Cont1 nued                                                                                 AVOID DISCONNECTI ON
Item
No. Date T1me         Place Cal led Number                       Code      Kin            Amount      All charges must be paid each month to keep your account
 t�!'Wrlft�h�lliMDA'��NMHltlGTONOO.�QO��f�O.l����tlA�,                                       1 . 19   current However, "basic service" and its applicable taxes and
     2. 6-21 902A NEW YORK NY 212 975-3247 D                                   7 :00           .49    surcharges MUST be paid to avoid disconnection. Currently, for
     3. 6-21 942A SANTA ROSACA 707 565-5960 D                                  4 :00           .20    this account that amount is $10.69 . Failure to pay non-basic
    4 . 6-21 947A OVERLAND KO 314 801-0800 D                                  13 :00           .91    charges may result in other collection activities, including
     5. 6-21 1240P SAN RAFAELCA 415 472-4345 D                                 1 :00           .05
     6. 6-21 111P SNFRCNTRLDCA 415 902-6363 D                                  3 :00           . 15   restriction of toll calls. If service is d isconnected, a reconnection
     7. 6-21 130P SNFRCNTRL.DCA 415 902-6363 D                                 6 :OD           .30    fee and all outstanding charges will be due prior to rec onnection.
    8 . 6-21 313P STATEN IS NY 718 816-443B D                                  6 :00           .42    A security deposit may be required.
 :,;9�'!:6�2f'l11'1�3A�!l;tlfl,{gfffl(131'0NOO�t::ffl.ffioi�'nfOil{.'fJb'.il'�4.100l',,        .2B
   10l'tl»i2l:141.147��ij�ml��r.i;iW,�t.100                                                    .07    CARRIER INFORMATION
   1 1 . 6-23 1150A NEW YORK NY 212 975-3247 D                                 1 :00           .07
   12. 6-23 457P STATEN IS NY 718 816-4438 D                                   1 :00
                                                                                                      Our records indicate that you have selected
                                                                                               .07
BP = Call continued beyond plan minutes                                                               SBC Long Distance or a company that
Subtotal Domestic Calls for 707-996-2887                                                     8.11     resells their services as your primary local toll carrier and
                                                                                                      SBC Long Distance or a company that
Total Dol8st1c     cans for 707-998-2887                                                     8.77     reseUs their services as your primary long distance carrier. Please
                                                                                                                       ..
Total Calls for,.707-998-2887                                                                8.77
                                                                                                      contact us if this does not agree with your records.
                                                                                                                       ·
                                                                                                      ORDER SBC YAH OO! OSL
Total Call Charges                                                                           8.77     You may reside in an area where SBC Yahoo! DSL is n ow
Taxes and Surcharges                                                                                  available. Order SBC Yahoo! DSL Express for $14.95 per month,
                                                                                                      when ordered online or with qualifying services. Other monthly
Goverrment Fees and Taxes                                                                             charges apply, including a Federal Universal Service Fund c ost
                                                                                                      recovery fee. Offer valid only for residential customers. For offer
Descr1pt1on                                                                                           details, call 1-866-SB C-YAH O O (1 -866-722-9246) or order online
 13. Fed Excise Tax                                                                            .71
 14. CA 911 Tax                                                                                .07    at www.sbc.com/1495.
 15, CA H1gh Cost Fund A                                                                       . 01   PAY BILLS ONLINE
 16, CA High Cost Fund 8                                                                       .23
 17. CA Relay Service & Co!MI, Devices Fund                                                    . 02   Pay online with MySBC eBill(SM) service. MySB C eBill lets you
 18. CA Teleconnect Fund                                                                       .01    view, manage and pay your SBC bill online for free through the
 19. CA Universal Lifeline Tel . Service Fund                                                  . 14   SBC website. You can set up automatic recurring payments to
Tota1 Governaent Faas and Taxes                                                              1 .19    your credit .c.ar.d or. debit y_our ba.nk a1,:count .Go to. .
                                                                                                      sbc.com/ebill for more details. Terms and conditions
Surcharges
                                                                                                      apply.
Description
 20 , Fed Universal Service Fund                                                             1 . 37
 21 . Regulatory Surcharges                                                                    .04
 22. CA State Regulatory Fee                                                                   .01
Tota1 Surcharges                                                                             1 .42

Tota1 Taxes and Surcharges                                                                   2.61
Key to Calling Codes
D Day

Total SBC Long Distance                                   Current Charges                  24.38
                               Case 5:20-mc-80221-EJD Document 1 • Filed 12/14/20 Page 38 of 48
                                                  >



                                                 "'
                                                      /



                                                  - -_,- -
                                                           ,t _• -- •, • ,, '   '     _;' •     ,                :   I:       -        - •              ,• .

                                                                                                                                                                         •
                                                                                                                                                                       � • -~ -             •   •   ,     • ••   :
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                  • ••




                                                                                                                                                                                                                            Page · I of 5
                                                                                                                                                                                                                                           ',
                                                                                                                                                                                                                                                       •   ,_;, - ;.' -•
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           • ,' • > :




                                                          , ·
                                                                f ' ,;-"' ��


                                                           /\.- .....___; _;_             .,
                                                                                                    __ .l,,,;.
                                                                                                     .     ,.
                                                                                                                                                                        uS •
                                                                      .                                                                                                                                                  Web S!te        www.sbc.com




      Monthly Statement
             Bill-At-A-Glance                                                                                                                                                 Plans and Services
                                                                                                           �
            Previous Bill                                                                                                 58 . 32
                                                                                                                                                                     Monthly Service • Aug 8 thru Sep 1
            Payment Received 8-08               Thank you I                                                               59 . 1 9CR                                   1. Residence Flat Rate Service                                                                         10.6
                                                                                                                                                                       2. Caller ID Selective Blocking                                                                             .o
            Adjustments·i�..                                                                                                 . oo                                      3. 900/976 Blocking                                                                                         .o
                                                                                                                                                                     Total Monthly Service                                                                                    10.6
                                                                                                                                                                                  {
            Balance                                                                                                          . 87CR
                                                                                                                                                                     Additions and Changes to Service
            Current Charges                                                                                           65 . 26                                        Activity on 707 996-2887
                                                                                                                                                                     Order # 66666666
                                                                                                                                                                     Item                                                                             Partial
            Total Amount Due                                                                             $64 . 39                                                    No. Description                                                     lliY. M!!!l!!!.
                                                                                                                                                                     Rate Changed on Jun 30, 2005
            Amount Due in Full by                                                               Sep 8, 2005                                                            4. Rate Change                                                                        .05CR                .o.
                                                                                                                                                                          , Federal Subscriber Line Charme
                                                                                                                                                                           \04 Per Month
             Billing Summary
                                                                                                                                                                       5. Rate Change                                                                        .OBCR                ,01
                                                                                                            ,                                   ,                           Federal UniverS'al Service Fee
                                                                                                                                                                            .05 Per Month
                    Questions? Call:                                                                                                                                 Total Activity 011 707 996-2887                                                                              .1
                                                                                                                                                                     Total Additions and Changes to Service                                                                       .1 "
     Plans and Services                                                                                                      22 . 70
                     1 800 31 0-2355                                                                                                                                 Local Toll
     SBC Long Distance                                                                                                       25 . 1 1                                Item
              ,,     1 800 280-1996                                                                                                                                  No. Date Time          Place Called Ntomber             Code               Min
     INTEGRETEL                                                                                                              1 7 . 45                                Itemized Ca�
                           1 800 736-7500                                                                                                                              6 . 7-21       858A SANTA ROSACA 707' 569-0152        DB                                                3.0
                                                                                                                                                                       7 . 7-24       204P SANTA ROSACA 7071 578-8422        NB                                                2 . 9,
     Total Current Charges                                                                                                  65 . 26
                                                                                          _I
                                                                                                                                                           ,/ - Total Itemized Calls                                                                                           6,01
                                                                                                     ,..., , !, "- v • '' f t .


                                            ,
                                                                                •••

                                                                           {       ,. •· • /·
                                                                           -=-- _.l, ... , · , ,.,·  �•·.r.JT ,.. . J
                                                                        -' · :1'-("�•    · I - t• ·,., 'I I' l tc , . ' a .•f Key to Calling Codes
                                                                                                             t           ' ' ' � B Col lect
                                                                                                                                          _f
                                                                                                                                                ,
                                                                                                                                                    .
                                                                                       .                                                                                                                D Day·                           N Night/Weekend



                                                           /U(,)n�:, .�' ;
                                                                                                                                                    ,I f                  1       T 1                                                                                          6 01

                                                                                                                                                               :,, ::";:-"':h"':�::-'::
                                                                                                                                                                                     ';':-"--a: ::--':o11,_,,
                                                                                                                                                                                         � !!;           1er F...,,ees -:::---------------·_
                                                                                                                                                                                              ":: :-" '::' "'::':-
                                                                                                        . . ,                                       & f · _1    8. Federal Subscriber Line Chargie

                                                                                                                                           -r--·
                                                                                                                             1 , '                                                                                                                                             4 .3i
                                                                                                     11, � ,                         ,.
                                                                                                                                                     , ·        9. Rate Surcharge                                                                                                . 2:
                                                                                                                                  .G
                                                                                                                lf:f:.oi                                     · 10. State Regulatory Fee                                                                                          .o:
                                                                                                                                               _,
                                                                                                                                          '.• .- ·. ,t1; 1;,, 11. Federal Universal Service Fee                                                                                  .4•
                                                                                                                                          : ,i t ,/t;Total Surcharges and Other Fees                                                                                           4 . 5!

                                                                                                                                                                     Government Fees and Taxes
                                                                                                                                                                      12. CA High Cost Fund Surcharge - A:                                                                       .o:
                                                                                                                                                                      13. CA High Cost Fund Surcharge • B:                                                                       . 41
                                                                                                                                                                      14. California Teleconnect Fund Swcharge                                                                   .o:
                                                                                                                                                                      15. Universal Lifeline Telephone Siarvice Surcharge                                                        . 2!
                                                                                                                                                                      18. CA Relay Service and Commul'lications Devices Fund                                                     . Oi
     • AVOID DI SCONNECTION
                                                                                                                                                                      17. 9· l· 1 Emergency System                                                                               .1·
                                                 • CARRIER INFORMATION
     • ORDER SBC YAHOO! OSL
     See "News You Can Use• for additional information



    Ji               ,rrvU\vlLM•J
                                                                  trr ti .                                                                                           Local Services providod by SBC Californiia or SBC Nevada
                                                                                                                                                                     upon the sorvice adtlress location.
                                                                                                                                                                                                                                lQ � \5
                                                                                                        .-�j . .-tl                                                  U.S. Pat. 0410, 950 and 0414, 510
Return bottom portion with your check in the enclosed envelope.                                '""r--.
                                                                                                  f / ' ,.                                              ,..,     ,
                                                                     �                                                                                                 •
                                                              •                   •          ..   -•      •       -   . - •     .       .          •,
.-.. .... '. � • :_4 :' •• - •     -
                                       - •
                                               Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 39 of 48


                                       · C\ ':' . : "· •
          (!!JIOJ .
                                                                                                                        Domestic: •    C<lnt1nued
                  Plans and Service s                                                                                   Item
                                                                                                                        !m.,___ Date   T1me               Place cal led Number        Code      !!1.o_           Amount
    Government Fees and TBl<es - Continued                                                                                1 1 . 6-30    236P            SNFRCNTRLDCA 415 902-6363     D             20 :00           , 00
      1. Federal                                                                                           ,66            12. 6-30      543P            QUEENS NY 718 445-8273        D             56 :00           . 00
    Total Government Fees and Taxes                                                                      1 .53            13. 7-01      548P            SHFRCNTRLDCA 415 902-6363     D               1 :00          . 00
                                                                                                                           14. 7-02         844P        SNFRCNTRLDCA 415 902-6363     D               1 :OD          . 00
    Total Plans and Services                                                                           22 . 70            15. 7-03      707P            SNFRCNTRLDCA 415 902-6363     D               1 :OO          . 00
                                                                                                                           16. 7-04     531P            QUEENS HY 716 729-2664        D             24 :00           . 00
                                                                                                                           17. 7-05     909A            OAKLAND CA 510 637-3542       D               3 :00          . 00
                                                                                                                           16. 7-05     937A            SHFRCNTRLDCA 415 522-2020     D               2 :00          . 00
                  SBC Long Dist a n c e                                                                                    19. 7-05     727P            SNFRCHTRLDCA 415 902-6363     D               9 :00          . 00
                                                                                                                          20. 7-06      321P            OAKI.AIID CA 510 637-35-42    D               2 :00          . 00
    Important lnfor11at1on                                                                                                21. 7-06      759P            SANTA ROSACA 707 694-7325     D               1 :00          . 00
                                                                                                                          22. 7-07      249P            SNFRCNTRLDCA 415 902-6363     D               7 :00          . 00
    Message Regarding Tenns & Conditions                                                                                  23. 7-07      255P            SNFRCNTRLDCA 415 902-6363     D               1 :OD          . 00
    To view your Tenns & Conditions for SBC Long                                                                          24. 7-07      307P            SANTA ROSACA 707 594·. 7325   D               1 :00          . 00
    Distance, access w.v,,sbc.com/publicJ1ffairs                                                                          25. 7-07      520P            PALO ALTO CA 650 323-4532     D               1 :00          . 00
    or call 1-888-225-8530 to have a copy mailed .                                                                        26. 7-07      521P            OAKWD CA 510 420-7004 .       D               1 :oo          . 00
    Account Swmary                                                                                                        27. 7-07      622P            OAKLAND CA 510 420-7004       D               1 :00          . 00
    Descr1pt1 on                                                                                                          26. 7-07      523P            OAKWD CA 510 420-4532         D               7 :00          . 00
    Charges for August                                                                                  25. 1 1           29. 7-0{      530P            SNFRCNTRLDCA 415 902-6363     D               6 :00          . 00
    Total Account Summary Charges                                                                       25.11             30. 7-06      153P            SNFRCNTRLDCA 415 902-6363     D               3 :00          . 00
                                                                                                                          31 . 7-08     248P            SNFR�NTRLDCA 415 902-6363     D               1 :00          . 00
    Invoice S111118ry                                                                                                     32. 7-06      616P            SNFRCNTRLDCA · 415 902-6363   D             15 :00           . 00
    (as of JULY       26, 2005)                                                                                           33. 7-09     1012A            SNFRCNTRLDCA 415 902-6363     D               1 :00          . 00
                                                                                                                          34. 7-09     1122A            OAKLAND CA 510 420-4532       D               4 :00          . 00
    Current Charges                                                                                                       35. 7-09      256P            STATEN IS NY 718 720-7613     D               1 :OO          . 00
    Service Charges                                                                                     13.00             36. 7-10      435P            SNFRCNTRLDCA 415 902-6363     D               9 :00          . 00
    Credits and Adj ustments                                                                              .00             37. 7-11      168P            SNFRCNTRLDCA 415 902-6363     D               1 :00          . 00
    Ca1 1 Charges                                                                                        9.48             36. 7-11      243P            QUEENS NY 716 729-2664        D             26 :00           . 00
    Taxes and surcharges                                                                                 2.63             39. 7-11      313P            SANTA ROSACA 707 565-2108     D               3 :00          . 00
    Total Invoice S11111ary                                                                             25. 1 1           40. 7-11      315P            SANTA ROSACA 707 523-7900     D               3 :00          . 00
                                                                                                                          41 . 7-11     442P            SNFRCNTRLDCA 416 902-6363     D             22 :00           . 00
    Service Charges                                                                                                       42. 7-11      641P            SNFRCNTRLDCA 415 902-6363     D                1 :OO         . 00
                                                                                                                          43. 7-11      820P            SNFRC!ITRLOCA 415 902-6363    D               1 :OO          .00
    Honthly Service Charges                                                                                               44. 7-12      202P            SNFRCNTRUlCA 415 902-6363     D               1 :00          . 00
                                                                                                                          45. 7-12      536P            SNFRCHTRLDCA 415 902-6363     D               1 :00          . 00
          Type of Service                                     Charge Period           Quantity    Amount                  46. 7-12      609P            STATEN IS NY 716 816-4436     D             76 :00           . 00
      2. Value Plus 500                                     �JUL 25 to AUG 24              1         13.00                47. 7-13      258P            SNFRCNTRLDCA 415 902-6363     D             10 :00           . 00
    Total Honthly Service Charges                                                                    13.00                48. 7-13      412P            SNFRCNTRLDCA 415 902-6363     D               2 :00          . 00
                                                                                                                          49. 7-14      528P            SNFRCNTRLDCA 415 902-6363     D               5 :00          . 00
    Tota1 Service Charges                                                                               13.00             50. 7-15     1105A            SNFRCNTRLDCA 415 902-6363     D               2 :00          .oo
                                                                                                                          51 . 7-15    1221P            SNFRCNTRLDCA 415 !!02-6363    D               3 :00           .00
    Call Charges                                                                                                       - 52. 7-16      1230P            SNFRCNTRLDCA 415 902-6363     D             12 :00            . 00
    Call s for 707-998-2887                                                                                               53. 7-16      159P            SNFRCNTRLDCA 415 902-6363     D                1 :00          . 00
                                                                                                                          54. 7-16      215P            TUCSON Al. 520 256-0104       D             32:00           1 . 05 BF
    Domestic                                                                                                              55. 7-16      247P            SNFRCHTRLDCA 415 902-6363     D               9 :00           . 45
    Item                                                                                                                  56 . 7-18     128P            SNFRCNTRLDCA 415 902-6363     D               3 :00           . 15
    !m.,___ Data            Time   Place Called Number                   Code     Hin              Amount                 57, 7-18      624P            SNFRCNTRLDCA 415 902-6363     D             10 :00            . 50
         3. 6-23             302P SNFRCNTRLDCA 415 902-6363              D              8:00           .40                58 . 7-19    1231P            SNFRCNTRLDCA 415 902-6363     D               4 :00           . 20
         4. 6-23             807P SNFRCNTRLOCA 415 902-6363              D              3 :00          . 15               59, 7-19      711P            SNFRCNTRLDCA 415 902-6363     D               2 :00           .10
         5 . 6-25            335P STATEN IS NY 718 616-4436              D            109:00           .00                60. 7-20      226P            QUEENS NY 718 445-8273        D             61 :00          4 . 27
         6 . 6-27            240P SNFRCNTRLDCA 415 902-6363              D              6 :00              .oo            61 . 7-20     327P            SNFRCNTRLDCA 415 902-6363     D             11 :00            . 55
         7 . 6-28            206P SNFRCNTRLOCA 415 902-6363              D              1 :00              .oo
         6 . 6-29            424P SNFRCNTRLDCA 415 902-6363              D             14 :00              .00
         9 . 6-29            438P SAHTA ROSACA 707 694-7325              D              1 :00              .00
     .- 10 Ao�29 ,               �-1ftP __ �ff����J\;41§r-&53�.4®.1,,;, D : - .         3:00 .             .00



                                                                                                                                                                                                               ,!:§j i
                            ·


                                                                                                                       O '"' s,e K�wlod,o V'"""'• LP. All da>" "�"''-�'� ,_::.:,
                                                                                                                        registered trademarks of SBC Knowlel!Qe Ventures, LP.
                                                                                                                              3252.034.346628.01.03.0000000 NNNYNNNV                      21557.737
                       Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 40 of 48
                                                                                                                     Page J of 5
                                                                                                                        . -'i1t.fl:\1l!m�,j/�n.it,:,
                                                                                                                                      .•,!:{-f
                                                                                                               QuesUons7




 Domestic • Continued                                                     AVOID DISCONNECTION
  Item
 No. 0a                                                         �unt      All charges must be paid each month to keep your account
  ·:·t :', .;                                                     .07     current However, "basic service· and its applic able taxes and

' t:1;i:;t
   1
     4. 7-20 414
                                                                  ,07
                                                                  .07
                                                                  .05
                                                                          surcharges MUST be paid to avoid disconnection. Currently, for
                                                                          this account that amount is $9.82 . Failure to 11ay non·bas i c
                                                                          charges may result i n other collection activities , including
     5 . 7-24 215P                                                1 .40
 BP = Call continued beyond plan mtnutea                                  restriction of toll calls. If service is disconnected, a reconnectior
 Subtotal Domestic Calls for 707-996-2887                         9.48    fee and all outstanding charges will be due pri or to reconnection.
                                                                          A security deposit may be required.
Total Domestic Calls for 707-996-2887                             9.48
                                                                          CARRIER INFORMATION
Total Cal ls tor 707-996-2887                                     9.48    Our records indicate that you have sEJlected
Tota1 Ca II Charges                                              9.48     SBC long Distance or a company that
                                                                          resells their services as your primary local toll c arrier and
Taxas and Surcharges ___ --··- ---------·---·-----------                  S B C Long Distance or a company tha t
                                                                          re�ells their services as your primary long distance carri e r. Pie�:
Governllllnt Fees and Taxes                                               contact us if this does not agree with your recmds
�scrlpt1on                                                                ORDER SBC YAHO O ! DSL
  o. red Excise Tax                                                 .72   Order S B C Yahoo! OSL Express for $ 1 4.95 per month, when
  7 . CA 9 1 1 Tax                                                 .06
  8. CA High Cost Fund A                                           .01    ordered online or with qualifying services Otl·1er monthly charge
  9. CA High Cost Fund B                                           .26    apply, including a Federal Universal Service Fund cost rec overy
 10. CA Relay Service & C:olMl. Devices Fund                        .03   fee. Offer valid only for residential cu storne, s. For offer details.
 II. CA Teleconnect Fund                                           .01    call 1 -866-SBC-YAHOO ( 1 ·866-722-92tl6 ) or ordcer online at
 12. CA Universal Llfeltne Tel . Service Fund                      .16    www.sbc.com/1 495.
Total Government Fees and Taxes                                  1 . 25
Surcharges
ilescr1pt1on
  13. Fed Universal Sllrv1ce Fund                                1.33
  14. R�gulatory Surcharges                                       .04
  15. CA State Regulatory Fee                                     .01
Total Surcharges                                                 1.38
fotal Taxes and Surcllarges                                      2 . 63
Key 10 Calling Codes
0 IJ�y

Tol11I SBC long Dlsll111<:e                 C11rre111 Chnrges   25 .1 1
                                                                                                     --- -­
       \�.\,_: ;•.J                       Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 41 of 48
           'i . .




                                                                                                     �
                                                                                                                                                                      Welli Site   www.sbc.com

                                                                                         :ff c:i q t.1
                                                                                          '].et-- . :2 (.,- 0 .('
      Monthly Statement                                                                   .$ g�, t.t l

                Bill-At-A-Glance

               Previous Bill                                                              1 7 . 60
                                                                                                                   Monthly Service - Dec 8 thru Jan 7
                                                                                                                     1. Residence Aat Rate Service                                            10
               Payment Received 1 2-05 Thank you I                                        1 7 . 60CA
                                                                                                                     2. Caller ID V-                                                             6
                                                                                                                     3. · Caller ID Selective B locking
               Adjustments                                                                   . 00
                                                                                                                     4. Your Listing Is Not Published .........
                                                                                                                     5. !IIXV976 Blocking
               Balance ·                                                                     . oo                 Total Monthly Service
              Current Charges                                                            85 . 4 1
                                                                                                                  local Toll
                                                                                                                   Item
              Total Amount Due                                                      $85 . 4 1                      No. Date Time Place Called Number                       Code
                                                                                                                  Itemized Ca"5
              Amount Due in Full by                                                Jan 8, 2006                      6, 11 -17 816A NATL411SVC         707 411-0000         D
                                                                                                                    7 ,'11-20 849A HATW1SVC           707 411-0000         H                     1
                                                                                                                    8. h -30 104P HATL411SVC          707 411-0000         D                     1
                                                                                                                  Total Itemized Calls.                                                          5
                Billing        Summary
                                                                                                                  Kev to Ciillh:; Codes
                          Questions? Call:                                                                        D Day                           N Night/Weekend
     Plans and Services                                                                      29 . 65              Total local Toll
                     1 800 31 0-2355
     SBC Long Distance                                                                       55. 76               Surcharges and Other Fees

                                                      /ll)f,)11-\
                     1 800 280-1996                                                                                 9. Federal Subscriber Line Charge                                         4
                                                                                                                   10. Rate Surcharge
     Total Curnnt Ch�j!;l                                                                   85 . 4 1

                           (J)v                                     '-'·"'_,s
                                                                                                                   11. State Regulatory Fee
                                                                                                                   12. Federal Universal Service Fee
                                                                                                                  Total Surcharges and Other feoo                                             4


                                                                           n 'L:'<
                                          0
           C, 5 f"o(v <:JPu,,rJ                                                     . ..
          � .,,. p0;- Q ·•
                                                                                                                  Government Fees and Taxes
                                                                                                                   13.   CA High Cost Fund Surcharge - A:

           � ?JD                                      �f.                        4g)
                                                                                                                   14.
                                                                                                                   15.
                                                                                                                         CA High Cost Fund Surcharge - B:
                                                                                                                         California Teleconnect Fund Surcharge




                                                                                4
                                 0�
                                �                                                  --zµWt...                       16.
                                                                                                                   17.
                                                                                                                   18.
                                                                                                                         Universal Lifeline Telephone Service Surcha.-ge
                                                                                                                         CA Relay Service and Communications Devices Fund
                                                                                                                         9- J-1 Emergency System

                                                                            �3 , / \�0
                                                                                                                   19.   Federal
                                                                                                                  Total Government Fees and TaJCes                                            2.


                                                                                - �\\') �J\J c"(A/\                 otal Plans and Seivlces                                                 29 .


                                                                                         /' .           �...,/
                                                                                      }( '7 . � �
         · . 1\11:!W� '(ou Can Use Summary
          ;_ · · :    •    _ t . ! ·. _   .   :   .     .      ..      .


                                                                                                                 ties ge Regarding Terms & Cond1t1ons
     • PREVENT DISCONNECT                                                                                        T view your Terms & Condi tions for SBC Long
     • WE'RE THE NEW AT&T                                                                              ___       �
     See "News You Can Use' for additional inlormation


                                                                                                                                                                  -            C�lS
                                                                                                                  Local Service& provided by SBC California or SBC Nevadla based
                                                                                                                  upon the service address location.

Return bottom portion with your check in the enclosed envelooe.                                                   U.S. Pat. 0410, 950 end 0414, 510
                                Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 42 of 48


                       ·
                ·       �

   (!!JIii)

                                                                                           Domestic - Cont1nusd
        S B C Long Dis tance
                                                                                            Item
                                                                                           Kg,_ Date T1me              Place                                                            Amount
Iuortant Infonaat1on • Continued                                                            ,er111ir�10!1A>m                                                                                 ,00
Di stance, access www.sbc.com/pub1 lc..affalrs                                             (: 7';',\[f(J�(l8:ij 6S«-i'#U     .. g/,\'(�l)li;;,:,;;;:;:,�;l!�A 100                            .00
or cal l 1 -888-225-8530 to have a copy ma1led.                                               8�11mQ8l1�                                                                                      ,00
                                                                                                                                                               �·
                                                                                                ,91l;fflf�-OMl""'!Wlfl'lllt1Vffllll""'WO;Ollf"'.Mlll,;,_·�J;                   f(J(f         .00
Internat1onal Rate Increase:                                                                    10, 10-10 259P SNFRCNTRUlCA 415 902-6363 DZ                                 3 :00            .00
Effective 1 /22/2006 basic, non-plan di rect-dialed                                             1 1 . 10-10 303P SHFRCNTRLOCA 415 902-6363            DZ                    1 :00            .00
and ca111ng card per minute rates from the U.S. to                                             ti, 10-10 317P SNFRC
                                                                                            N.1a+*-r.w.4�ruW•�l'ffllV-�
                                                                                                                               - .
                                                                                                                                    ·
                                                                                                                                                _t.,�-·-1·" . .
                                                                                                                                          ]{;.1k�        �'t.J
                                                                                                                                           ·. '· - · ·u .-.,,. :· .;,$�·�o1
                                                                                                                                                                            1 :00
                                                                                                                                                                            11t . .
                                                                                                                                                                         'i�).00
                                                                                                                                                                                             .00
                                                                                                                                                                                             ,00
1 nternat1ona1 dest1nat1ons wil l increase. Vls1t                                          'f' · l\11.�l"'1},¥l,:;m.��WRilH '
                                                                                            i                                 �·                                    ��•             �
WWt¥, sbc.com/1nternat1onal rate for these rates as                                             14. 10-11 124P TACOIIA WA 253 752-7850 DZ                                   1 :OD            .00
of the effect1ve date. For a recordIng of di rect­                                              15. 10-11 125P SCOTTSDALEAZ 480 221-2547              DZ                    1 :00            .00
d l a1 ed per minute rates by country you may cal l :                                     .:·.t1Qtt!,1.Q11i,!fl(B.�'Ol.��IU��B4i;.-.'t!1:0Z:ctU�,Jif't2I®,,·                                 .00
1-BTT-122-4876. For ca11 1ng card rates , please                                                17.- 10-11 254P PHOENIX Al. 602 257-1212 DZ                                 3 :00            ,00
cal l 1 -888-472-1935, Thank you for choosing                                                   18. 10-11 257P PHOENIX Al. 602 685-6397               DZ                   3 :00             ,00
sec Long D1stance .                                                                            19, 10-11 300P NO PHOENIXAZ 602 264-1000 DZ                                 2:00              .00
                                                                                          i�ti•i                                                  - 0�?"'�rJe     '!f•:��i�t99,, .
                                                                                                                                                     16�7c'-fll.'A f,},�,,�!Joo .
                                                                                                                                                                                             .00
Account Sumary                                                                            '"•2t;�ifW                                                               t
                                                                                                                                                                                             .00
Descr1pt1on                                                                                  22, 10-11 310P SALT LAKE UT 801 975-4401                     DZ                 3 :00           .00
Charges for November                                                          55,76          23. 10-11 313P SALT LAKE UT 801 575-5500                     DZ                 3:00            .00
Total Account Summary Charges                                                 55.78          24. 10-11 \317P SALT LAKE UT 801 973-3000 DZ                                    4 :00           .00
                                                                                             25. 10-11 321P SALT LAKE UT 801 575-5500 DZ                                     1 :DO           . 00
Invoice Sumarv                                                                              26, 10-21 1147A SNFRGNTRUlCA 415 902-6363 DZ                                    4 :DO            ,00
(as of November 26 , 2005)                                                                  27, 10-21 1205P SNFRCNTRLDCA 415 902-6363 DZ                                    5 :OD            .00
                                                                                            28, 10-22 124P SHFRCNTRLDCA 415 902-6363 DZ                                     ? :00            .00
current Charges                                                                             29. 10-22 720P SNFRCNTRLDCA 415 902-6363                      DZ                 3 :00           ,00
Service Charges                                                               45,30         30, 10-24 348P SNFRCNTRLDCA 415 902-6363                      DZ              10 :DO            .00
Credits and Adjustments                                                         ,00          31 . 10-25 251P SANTA ROSACA 707 565-7100                    DZ                3 :00           .00
Ca 11 Charges                                                                  4.98         32, 10-26 255P SHFRCNTRLDCA 415 902-6363 DZ                                      1 :DO          .00
Surcharges and Other Fees                                                      2.43         33, 10-26 358P SNFRCNTRLDCA 415 902-6363 DZ                                      1 :DO          .00
Government Fees and Taxes                                                      3,05         34. 10-26 620P SNFRCNTRLDCA 415 902-6363 OZ                                      1 :OD          .00
Total Invoice S1111111ry                                                      65.76         35. 10-26 810P SNFRCNTRUlCA 415 902-6363 OZ                                      1 :00          ,00
                                                                                            36. 10-26 909P SNFRCNTRLDCA 415 902-6363 DZ                                      1 :OD          .00
Service Charg�"-
              s __________________                                                          37. 10-27 927A SNFRCNTRLDCA 416 902-6363 OZ                                     1 :00           .DO
                                                                                             38. 10-27 236P SNFRCNTRLDCA 416 902-6363 OZ                                    1 :OO           ,00
Honthly Service Charges                                                                     39 , 10-27 238P QUEENS NY 718 445-8273 OZ                                     53:00             .00
                                                                                            40. 10-27 519P SlffRCNTRLDCA 415 269-3130 OZ                                  12:00             .00
        Type of Service                                          Qty                        41 . 10-27 1115P SIIFRCHTRLDCA 415 269-3130 l>Z                                 1 :OO           ,00
  1.    Nat Conn II (Prorated)                                     1          27.00         42. 10-28 1113A SNFRCNTRLDCA 415 902-6383 OZ                                    1 :00           .00
  2,    Nat Conn II                                                1          30,00         43 . 10-28 1119A SIIFRCNTRLDCA 415 902-6363 OZ                                  6:00            .00
  3.    Value Plus 500 (Adjusted)                                             11 .70CR.     44, 10-28 . 1129A NOVATO CA 415 899-1337 OZ                                     7 :00           .00
Total   llonthly Service Charges                                              45.30         45. Mot2afi1ia11l,-t,<1SIIGRAKE.ff · . ·� ·(m�i110 - ·0• ez              �-'.�• J;oo           .00
                                                                                            48r•0. t0�8li123fP''7i�                      4M:jjfli) -' -' l>Z . .. .. . '.. �tOO            .00
Total Service Charges                                                                       4h:,:-111h21h4235P,.,.,;;.,s.(�:.�n,p49f.igt 10 . •: a}f_; '::. · "' 1!00                      .00
                                                                                            48,,.;.1�28:.-124DP,,f•,<WA.5ftlNGTOHDlf;nl}2456�1414 ,- · IDZ                  3100           ,00
Credits and Ad1ustJlents                                                                    49. 10-28 441P SNFRCNTRLDCA 415 269-3130 IIZ                                    1 :OO          .00
                                                                                            50, 10-28 625P SNFRCHTRLDCA 415 902-6363 e>Z                                    6 :00          .00
Total Credits and Adjustments                                                   .00         51 . 10-28 1030P SNFRCNTRLOCA 415 902-6363 DZ                                   1 :DO          .00
                                                                                            52. 10-29 423P SNFRCNTRLDCA 415 902-6363 gz                                  25:00             .00
Call Charges • Oct 25th thru Nov 24th                                                       53. 10-29 454P SNFRCHTRLDCA 415 902-6363 l!lZ                                   1 :00          ,00
Calls for 707-998-8887                                                                      54. 10-30 111P QUEENS NV 718 445-8273 (l)Z                                      3 :00          .00
                                                                                            55. 10-30 116P SNFRCNTRLDCA 415 902-6363 l>Z                                    1 :00          ,00
Doalest1c                                                                                   56. 10-30 820P SNFRCNTRLDCA 415 902-6363 BZ                                  1'a:OO            ,00
Item
!IL Date T1me Place Called Number                       Code !!1!L          Amount
  4 . 10-07 101P SNFRCNTRLDCA 415 902-6363 DZ                     21 :00        .00
   5, 10•0f1050F -W>SHINGTON00',·':202''707"0703. c , .'DZ . .... · 1 :00       .00



                                                                                          IC) 2003 SBC Knowledge Ventures, L.P. All rights reserved. SBC and the SBC logo are
                                                                                                                           �1�:,¥,t����t
                                                                                          re giste.::;fi;�a,,�em�k�&DoJ,S�.f                   l.P.   �nrM •=•
     " �.. . . · 1                Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 43 of 48

                                                                                           :1iiiiillE,,
                                                                       ,·,i. ,,.   '
                                                                       �




            S B C Long Distance                                                                       Operator Assisted • Continued
                                                                                                      ltera
                                                                                                      !!h, Data T1ma       Place called NUJ11ber        Coda         Amount
    Dollesttc - Continued                                                                              45. 10-14 1121A DIR t\5ST KY 859 555-1212 DZ                     2 . 49
    I tem                                                                                             Subtotal Operator Assisted Calls for 707-996-6887                 4.98
    t!2.,_ Date T111!8    Place Called Number      Coda Hin.                               Amount
        1 . 10-31 938A SMiTA ROSACA 707 565-5200 DZ         4 :OO                              .00    Total Operator Assisted Calls for 707-996-6887                    4.98
        2. 10-31 842A SMiTA ROSACA 707 565-5333 DZ          1 :OO                              .00
       3 . 10-31 842A SANTA ROSACA 707 565-5200 DZ          5 :OO                              .00    Total Calls for 707-996-6887                                      4.08
        4. 10-31 957A SANTA ROSACA 707 565-5200 DZ         13 :00                              .00
        5. 10-31 1010A SMiTA ROSACA 707 565-2715 DZ         6 :OO                              .00    Total Call Charges                                                4 . 98
        6. 10-31 1016A SMiTA ROSACA 707 565-5200 DZ        13 :OO                              .00
        7. 11-10 523P SNFRCNTRLDCA 415 902-6363 DZ          4 :00                              .00
       8 . 11-12 545P SNFRCNTRLDCA 415 902-6363 DZ          3 :00                              .00    surcharges and Other Fees
        9. 11-13 1 156A SNFRCNTRLDCA 415 902-6363 DZ        4 :00                              .00
      10. 11-13 237P QUEENS NY 718 729-2664 DZ            24 :00                               .00    Dascr1ptton
      1 1 . 1 1-14 129P QUEENS NY 718 445-9273 DZ           1 :00                              .00     46. Fed Universal Service Fund                                   2 . 22
      12. 11-14 130P QUEENS NY 718 445-8273 DZ            58 :00                               .00     47. Regulatory Surcharges                                          . 18
      13. 11-14 324P NTAKOTIICOACA 530 563-7426 DZ          4 :00                              .00     48. CA State Regulatory Fee                                        .03
      14. 1 1 -14 729P SNFRCNTRLDCA 415 902-6363 DZ         1 :OO                              .00    Total Surcharges and Other Fees                                   2 . 43
   l�-tfflQl&JBA�t,,S!UffQTQ������                                                             .00
      16. 1 1 -15 937                 415 393-0707 DZ       8 :00                              .00    Govel'lll8nt Fees and Taxes
   mdt�fa:A .                              . 11��;,��                                          .00               \
      1 8 . 11-15 947A      PHOENIX     AZ 602 840-1891          DZ                5 :00       .00    Dascr1ptton
     ��tml&ffl115M����4'�                                                                      .oo     49.    Fed Excise Tax                                            1 . 62
     !lOMtdl.1�11A81tll!llllNOOfflWl5.1����                                                    .00     50.    CA 911 T.a.x                                                . 18
      21 . 11-15 1038A SNFRCNTRI.DCA 415 553-7400 DZ                              3 :00        .00     51 .   CA H1gh Cost Fund A                                         . 04
      22. 11-16 1228P SNFRCNTRLDCA 415 802-6363 DZ                                1 :00        .oo     52.    CA H1gh Cost Fund 8                                         . 66
      23. 11-16 421P SNFRCNTRLOCA 415 902-6363 DZ                                 1 :OO        .00     53.    CA Relay Service & Col!lll. Devices Fund                    .06
      24 . 11-16 727P SNFRCNTRLDCA 415 902-6363 DZ                                1 :OO        .00     54.    CA Talaconnect Fund                                         . 05
      15'1/0��dt-�����jjl){MI                                                                  .00     55.    CA Universal L1fel1ne Tel . Service Fund                    .42
     ,ffi%1'11i-1l!>W801A�Ni'SIIH8JON���11����00R                                              .00    Tota1   Gover111ent Fees and Taxes                                3.05
      27'f1Vi\Mffl:B�-1f«trdlj����a�D�i<'M'tf�                                                 .00
      28. 11-17 205P SNFRCNTRLDCA 415 902-6363 DZ                               22:00          .00    Key to Calling Codes
      29. 1 1 -17 358P NOVATO CA 415 892-3766 DZ                                  1 :00        .00    D Dav                         Z Other
      30. 11-17 810P NOVATO CA 415 892-3766 DZ                                    2 :00        .00    Domestic Cal ling Card and IHTC Rate Change:
      3 1 . 11-18 1219P SNFRCNTRLDCA 415 902-6363 DZ                              1 :OO        .00    Effective 2/1212006, SBC Long Distance Cal 1 1 ng
      32. 11-18 1254P SNFRCNTRLDCA 415 902-6363 DZ                              22:00          .00    Card - Option 1 , Intrastate and Interstate per
      33. 1 1-19 142P SNFRCNTRLDCA 415 902-6363 DZ                              10 :00         .00    minute usage rate wlll i ncrease from $ . 75 to
      34. 1 1-19 605P TUCSON AZ 520 1.?6-0104 DZ                                14 :00 •       .00    $1 . 15 . For questions , you may call 1-800-310-2355.
-
      35 . 1 1-21 509P SNFRCNTRLOCA 415 902-6363 DZ                               5 :00        .00
      36 . 1 1-22 256P AGUA FRIA AZ 623 544-4334 DZ                             39:00          .00    International Hob11a Tarm1nat1on Charge (IHTC)
      3J:M1!1�2S,;1-a2�tQION�2t22.btl'7Q1,�'f�•1Dl,��;,A,1�                                    .oo    rates to soma countr1es wl 1 1 change as of
    ,-ae:m,i1�ri-zi�q������1,�104}j                                                            .00    2/12/2006. V1s1t \Wi#.sbc .com/1mtc for IHTC rates
      3��1¥2�lffltRMmVM0�4B2!0&2�1.�;,�t.w-�,.1tt�                                             .00    as of the effective date. For a recording (In
      40 . 11-24 308P QUEENS NY 718 729-2664 DZ                                 27:00          .00    Engl1sh or en Espanol ) of the new rates by
  '"'4'ffi,t-:l,.2,hr.3:39�,1��1�y,\!»!,71)W49fliffW·"';"'Dt..i:",!.';?ll;;.:.;r,,Z1001r       . 00   country, please call 1-888-472-1935 .
      42. 11-24 750P NCAPECORALFL 239 458-4454 DZ                                 1 :OO        . 00   Thank you for choosing SBC Long D1stanca .
     43. 11 -24 854P TUCSON AZ 520 256-0104 DZ                                    4 :00        .00    Total SBC long Distance                                         55.76
   Subtotal Doaest1c Calls for 707-999-6887                                                    . 00

    Total Domestic Calls for 707-996-6887                                                      .00

    Operator Assisted
    Item
    !!h, Date Tlme      Place Called Number                     Code         H1n           Amount
     44 . 10-14 11 19A DIR ASST KY 859 555-1212                 DZ                            2.49




                                                                                                                                                               lS er- \5
           Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 44 of 48


I\   -&/ 1._Q
Dear US Atty Gen Barr;

I am visiting Washington DC since Nov 5 2020 and staying until Nov 11 2020. I am Prose trying to get
case information I filed in the Supreme Court. I was followed here from Northern District of California
Santa Rosa CA. I know this to be true because I deal with their garbage while in the Middle. I do not
know what to do about them. They are COP/S and their people with them, that make it difficult here in
Washington DC in the Middle.

Your very valuable time is appreciated concerned this matter.

Thank you for any assistance received.

Richard Jennings
         Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 45 of 48




I cannot continue if there isn't something done. There are big and loud cops, and a ring leader behind
me in the Middle. These are more cops, than they are DOJ. Do you understand? I heard "Keep it on Him"
said by at least 2 to 4 cops together loud and big behind me directed at me. Cops that are as guilty as
they come. Along with that a lot of pictures are being sent, which I don't care for and think a distraction.

The information given out in the Middle includes things like color of my sunglasses, type of truck I drive,
people I know etc. Where does this information come from? Who is the connection making it possible
for my information to get out to others and then the Middle using it?? I have a "Fall Guy" as he is known
by, that has been found out by me. He seems to be the one that needs to come clean or arrested since
he has the ability to make what I say outloud heard by others.

At the moment again, they repeat things I say outloud into the Middle. The deal was that can not be,
and they are only allowed to repeat things said in the middle. Also I must be able to think without it
being heard in the Middle. Who is responsible for the change in rules all the time? Another very guilty
person?

I am mentioning this because of my Privacy Invasion lawsuit that was filed by me multiple times in
Federal court. It will all come to the surface soon and it's the DOJ that is staying in line and being abused
at the moment. If you can assist in things getting and staying better in the Middle it would be a good
thing to step up. Recognition is a good thing if youre helping but the recognition I wish to give to those
behind me will be done by my attorneys.

Here's to hoping it all matters in the end.

Richard Jennings

415-305-9041




                                                            2cr= �
         Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 46 of 48




To Headquarters FBI

2 individuals in the Middle have decided to challenge my rights as a free and private citizen. One is a cop
who can get loud and probably very big. He is so rotten he thinks it doesnt matter if he would get the
death penalty for intruding on my rights and ignoring the FBI. The other is the type that works for a
rotten cop and is the fall guy that makes my privacy invasion possible, allowing others access to my
information. I do not want my information to be heard by those who are in, I have filed for privacy
Invasion, although it was 10 years ago.

Yesterday was a day of change, and I am looking forward to enjoying it. . . there 445am it became too
much on me. So I am continuing to push on through, reminding you that this is not to be allowed; on top
behind me. The computer is Motive for the cops everywhere. They are not able to police themselves, in
whatever state you decide this to be true. US Atty Gen Barr offers a way for it to be dealt with but I am
worried about my active Investigation here and when I return to California. It does not end and will
continue to effect others if you are too busy. I am fighting so that my situation can be resolved and a
healing take place. The cops are not allowed to continue their game on me without me reporting them.

I realize today is Sunday and its more difficult to handle them . I will continue to listen and answer since I
am still in the Middle.

When am I to be free of the Middle? When I return to Norther District of California there are
outstanding issues to be dealt with. I start employment on Monday Nov 16 2020. I will see how I can live
and still help. It is my home, I reside there.

Appreciate your help

Richard Jennings
        Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 47 of 48




To Office of AG Becerra

I left a recorded message on the comment line. Good to know this is available. I think there are
problems with the P I U. Things went out of control several times today and the only way it could effect
me like it did is because there were DOJ involved. Overall I am not complaining about anyone on top and
behind me today. There are DOJ/cops that are around and they do this. I hope they can be removed
from the Middle. I was however left 'open' to experience harassment; " Prince of Piss" sent right through
the middle a couple times. The game got bigger and more serious as the day progressed today.
Tomorrow I am going to be trying to get information on my past cases presented in Federal court. If Im
not allowed to do this and continually harassed I will report the situation.

Thank you

Richard Jennings
                Case 5:20-mc-80221-EJD Document 1 Filed 12/14/20 Page 48 of 48



To the I-Team

The cops will never give in so then people must make them give up. There is a fascist ideology that the cops have taken
personal. The DOJ is affected by the cops, even the FBI. The motive for all these cops is the Computer. The Computer
takes bribes, the cops make it possible. And the Middle, where I most always am is where its done.

There is a lure that has gotten worse over the years that the Computer is the answer to ambitions. This is the result of
the cops pushing. It is how the backdoor got popular instead of application thru the front door.

And thats how a lot of cops do it. I think this is news. My answer is to take them to court. I am hoping to file by
Wednesday 9 December 2020. I hope to see a favorable response. Sincerely, Richard Jennings
